 WIRE PRODUCTS MFG. CORP. 155Wire Products Manufacturing Corporation and Dis-trict No. 200, International Association of Ma-chinists and Aerospace Workers, AFLŒCIO. Cases 30ŒCAŒ13239, 30ŒCAŒ13374, 30ŒCAŒ13441, 30ŒCAŒ13490, 30ŒCAŒ13578, 30ŒCAŒ13625, and 30ŒCAŒ13896 September 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On April 30, 1998, Administrative Law Judge Leonard M. Wagman issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Acting General Counsel filed cross-exceptions, a supporting brief, and a brief in response to the Respondent™s excep-tions.  The Respondent filed a brief in answer to the cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified below, and to adopt the recommended Order as modified.2 1.  The judge found that the Respondent violated Sec-tion 8(a)(1) of the Act by encouraging employees on February 5 and again on February 26, 1996, to join the Union for the purpose of voting against a proposed col-lective-bargaining agreement at a contract ratification meeting and then to revoke their union membership after voting.  We agree with the judge that the Respondent™s conduct was unlawful, but we find no need to rely on his reference to previous unfair labor practices committed by the Respondent as evidence of the Respondent™s willing-ness to engage in economic reprisals against employees who support the Union.  It is sufficient for purposes of finding a violation to consider the reasonable tendency of the Respondent™s statements to interfere with unit em-ployees™ protected right to engage in collective bar-gaining through their exclusive union representative.  In assessing the impact of these statements, we have taken into consideration the contemporaneous commission of another 8(a)(1) violation when, on February 5, the Re-spondent™s agent, Ray Blankenship, told employees that if they resigned their membership from the Union, they would not be required to pay dues or fees despite the presence of a union-security clause in the proposed col-lective-bargaining agreement.  Blankenship told employ-ees that ﬁthe union would notify the company that a cer-tain person [did not pay] and that would be the end of it.ﬂ                                                                                                                      1 At various points in the judge™s decision, he referred to and relied in part on another administrative law judge™s decision in Cases 30ŒCAŒ12645, et al., involving the same parties as in this proceeding.  On August 27, 1998, the Board issued a decision, reported at 326 NLRB 625 (1998), which affirmed each of the violations found by the judge in the earlier case and found additional violations of Sec. 8(a)(1) and (5).  The Board also found that the Respondent™s unfair labor practices tainted a decertification petition on which the Respondents relied in withdrawing recognition from the Union.  The Board further deter-mined that a broad injunctive order was warranted against Rayford T. Blankenship & Associates, Inc., and Rayford T. Blankenship. 2 We shall modify the judge™s recommended Order in accordance with our decision in Excel Container, 325 NLRB 17 (1997). The aforementioned statements undermined both the Union and the contract in the eyes of the employees.  We therefore find that by encouraging employees to vote against the proposed collective-bargaining agreement and thereafter to resign from the Union, the Respondent in-terfered with employees™ statutory collective-bargaining rights by attempting ﬁto control their actions vis-à-vis contract ratification.  This Respondent clearly may not do.ﬂ  Endo Laboratories, Inc., 239 NLRB 1074, 1076 (1978). 2.  The judge found that the Respondent violated Sec-tion 8(a)(5) of the Act on July 8, 1997, by unilaterally posting notice of a job vacancy in a newly created trainer classification before bargaining with the Union over the wage rate to be paid employees in the new classification.  In exceptions, the Respondent contends that the allega-tion should have been dismissed because the Acting General Counsel failed to prove that the Respondent had established any wage rate for the trainer classification at the time of the posting.  We find merit in the Respon-dent™s exceptions. The Respondent had the unilateral right, under the par-ties™ collective-bargaining agreement, to establish a new trainer classification.  It was also required to bargain with the Union over the mandatory subject of the trainers™ wage rate.  There is no evidence showing that the Re-spondent had set a wage rate when it posted the new job opening.  Although the Respondent initially claimed that it had no obligation to bargain about either the estab-lishment of the new classification or the wage to be paid for that classification, the record shows that it did bargain with the Union about the wage rate for this classification before filling the posted job opening or even before dis-cussing the job with applicants.  On July 25, the Respon-dent offered to negotiate with the Union and submitted a written proposal for the trainer classification and wage rate.  The parties thereafter bargained and, according to the record in a subsequent Board case involving the same parties,3 reached agreement on September 20.  We shall therefore reverse the judge and dismiss the 8(a)(5) com-plaint allegation concerning the trainer classification wage rate. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Wire Products Manufacturing Corporation, Merrill, Wiscon- 3 Wire Products Mfg. Corp., 328 NLRB No. 115 (1999). 329 NLRB No. 23  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  156sin, its officers, agents, su
ccessors, and assigns, shall 
take the action set forth in the Order as modified. 
1. Delete paragraph 1(m) and reletter the subsequent 
paragraph. 
2. Substitute the following for paragraph 2(e). 
ﬁ(e)  Within 14 days after 
service by the Region, post 
at its Merrill, Wisconsin facility copies of the attached 
notice marked ﬁAppendix.ﬂ  Copies of the notice, on 
forms provided by the Regional Director for Region 30, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since February 5, 1996.ﬂ  
3. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain collectively in good 
faith concerning wages, hours, and other terms and con-
ditions of employment with the Union, District No. 200, 
International Association of Machinists and Aerospace 
Workers, AFLŒCIO, as 
the exclusive collective-
bargaining representative of our employees in the follow-
ing appropriate unit: 
 All full-time and regular part-time production and 

maintenance employees employed by Wire Products at 
its Mathew™s and Genesee Street operations in Merrill, 
Wisconsin; but excluding office clerical employees, 
managerial employees, guards and supervisors as de-
fined in the Act. 
WE WILL NOT encourage our employees
 to join the Un-
ion and then resign their membership after a scheduled 
union meeting. 
WE WILL NOT tell our employees that they do not have 
to pay money to the Union under the current collective-

bargaining agreement if they do not want to. 
WE WILL NOT disseminate notices to our employees, 
advising them to join the Union for the purposes of at-

tending and participating in a union meeting, and then to 
revoke their membership on the following day. 
WE WILL NOT eliminate limited family class health in-
surance or otherwise alter benefits provided in the cur-

rent collective-bargaining agreement, without first ob-
taining the Union™s consent. 
WE WILL NOT disseminate memoranda or other com-
munications to our employees, 
stating that the collective-
bargaining agreement does not require that they pay 
money to the Union. 
WE WILL NOT fail and refuse to comply with article l, 
section 4 of the collective-bargaining agreement, which 

requires that we terminate unit employees who have not 

met the contractual requiremen
t of paying dues or agency 
fees to the Union. 
WE WILL NOT, without the Union™s consent, change the 
collective-bargaining agreemen
t™s arbitration provisions 
by submitting requests for arbitration panels to the Fed-

eral Mediation and Conciliation Service in which we 
insist, as special requirements, that panels be selected 
only from areas numbered 15, 22, 35, and 64, or from 
other areas, none of which include the State of Wiscon-

sin, and that the members of the panels be members of 
the American Arbitration Association. 
WE WILL NOT unilaterally, without the Union™s consent, 
reduce the bargaining unit employees™ workday. 
WE WILL NOT unilaterally, without the Union™s consent, 
reduce the bargaining unit employees™ workweek. 
WE WILL NOT unilaterally, without the Union™s consent, 
impose a Christmas shutdown on the bargaining unit. 
WE WILL NOT repudiate the layoff procedure set forth 
in our contract with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request of the Union, restore the limited 
family class to the health insurance program covering the 

bargaining unit employees, and enroll the bargaining unit 
employees, who are eligible, into that class of health in-
surance coverage. 
WE WILL reimburse bargaining unit employees, who 
were required to pay the excess premium payments as a 

result of our unilateral elimination of the limited family 
class of health insurance, beginning with the pay period 
ending March 16, 1996, with interest. 
WE WILL make the bargaining unit employees whole 
for any loss of earnings and other benefits suffered as a 

result of our unlawful failure to comply with the collec-
 WIRE PRODUCTS MFG. CORP. 157tive-bargaining agreement, 
when we shortened their 
workday to 4 hours on October 31, 1996, shut the plant 
down on November 7, 1996, imposed a Christmas shut-
down from December 19, 1996, until January 6, 1997, 
and repudiated the contractua
l layoff procedure, plus 
interest. 
 WIRE 
PRODUCTS 
MANUFACTURING 
COR-PORATION  Joyce Ann Seiser, Esq., 
for the General Counsel. 
Rayford T. Blankenship, Stephen D. LePage, 
and R. Scott 
Summers (R. T. Blankenship & Associates),
 of Greenwood, Indiana, for the Respondent. 
Joe Cooper, 
of Des Plaines, Illinois,
 for the Charging Party. 
DECISION STATEMENT OF THE 
CASE LEONARD M. W
AGMAN, Administrative Law Judge. This 
case was tried in Wausau, Wisconsi
n, on July 8, 9, and 10, and 
on August 5, 1997.  Upon an unfair
 labor practice charge filed in Case 30ŒCAŒ13239, on March 21, 1996,
1 an amended 
charge in Case 30ŒCAŒ13239 filed on June 4, and a further 
charge in Case 30ŒCAŒ13374, filed by the Union, District No. 
200, International Association of Machinists and Aerospace 
Workers, AFLŒCIO, the Regional Director for Region 30 is-
sued his order consolidating cas
es and consolidated complaint 
on September 5 alleging that 
the Respondent, Wire Products 
Manufacturing Corporation, had 
violated Section 8(a)(1) and 
(5) of the National Labor Relations Act (the Act).  Thereafter, 
upon the Union™s charge and amended charge in Case 30ŒCAŒ
13441, filed, respectively, on A
ugust 5 and September 6, and 
upon the Union™s charge in Case 30ŒCAŒ13490 filed on Sep-

tember 9, the Regional Director, on November 14, issued his 
order consolidating cases and 
second consolidated complaint alleging that Wire Products had 
again violated Section 8(a)(1) 
and (5) of the Act.  Further, upon the Union™s charge and 
amended charge in Case 30ŒCA
Œ13578, filed, respectively, on 
November 12 and December 6, the Regional Director, on De-
cember 16, issued a complaint 
and order consolidating with 
Cases 30ŒCAŒ13239, et al, alle
ging Wire Products™ further 
violations of Section 8(a)(1) and (5) of the Act.  Upon the Un-
ion™s further charge in Case 30ŒCAŒ13625, filed on December 
13, the Regional Director issued
 a complaint and order consoli-
dating with Cases 30ŒCAŒ13239, 
et al., and Case 30ŒCAŒ
13578, and notice of hearing, on April 3, 1997, alleging that 
Wire Products had engaged in a
dditional violations of Section 
8(a)(1) and (5) of the Act.  Furt
her, upon a charge filed by In-
ternational Association of Machinists and Aerospace Workers, 
AFLŒCIO, on July 9, 1997, in Case 30ŒCAŒ13896, the Re-
gional Director issued a complaint against Wire Products on 
July 29, 1997, alleging further viol
ations of Section 8(a)(1) and (5) of the Act.  Finally, at the hearing in these cases, I granted 

the General Counsel™s motion to consolidate Case 30ŒCAŒ
13896 with the above-captioned cases
 for hearing and decision.  
Wire Products, by its timely answ
ers, denied that it had com-mitted the alleged unfair labor practices and interposed affirma-
tive defenses detailed below. 
                                                          
 1 All dates are in 1996, unless otherwise indicated. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Wire Products, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 Wire Products, a corporation, has an office and place of 
business in Merrill, Wisconsin, where it engages in the manu-
facture and nonretail sale of wi
re forms and metal strippings.  
During the year ending December 31, 1995, Wire Products 
purchased and received at its Merrill, Wisconsin facility goods 
valued in excess of $50,000 direct
ly from points located outside 
the State of Wisconsin.  Wire Produc
ts admits, and I find, that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  Background and Issues 
On September 20, 1993, following a Board-held representa-
tion election, the Union was certified as the exclusive collec-

tive-bargaining representative of the following unit of Wire 
Products™ employees: 
 All fullŒtime and regular part-time production and 
maintenance employees employed by Wire Products at its 
Mathew™s and Genesee Street
 operations in Merrill, Wis-
consin; but excluding office cl
erical employees, manage-
rial employees, guards and supe
rvisors as defined in the 
Act. 
 At the time of the Union™s certification, the bargaining unit 
consisted of 168 employees working in two shifts.  At the time 
of the hearing in these cases, there were approximately 50 em-
ployees in the unit, working on one shift. 
In 1994 and 1995, the Union filed unfair labor practice 
charges against Wire Produc
ts in Cases 30ŒCAŒ12645, 30ŒCAŒ12714, 30ŒCAŒ12840, and 30ŒCAŒ12946, and against R. 
T. Blankenship and Associat
es in Case 30ŒCAŒ12860, which 
resulted in the issuance of consolidated complaints alleging that 
the Respondents in those cases 
had committed violations of 
Section 8(a)(1), (3), and (5) of the Act in dealing with Union 
and the bargaining unit employees. 
Following a hearing, which he held on July 17Œ21, 1995, in 
Merrill, Wisconsin, Administ
rative Law Judge Richard A. 
Scully issued a decision on February 2 in which he found that 

Wire Products and R. T Blanke
nship and Associates had vio-
lated Section 8(a)(l), (3), and (5
) of the Act.  Judge Scully™s 
decision is currently before the Board for review.  
Specifically, Judge Scully f
ound that the respondents had 
violated Section 8(a)(1) of the Act by: ﬁ[p]romulgating and 
enforcing overly broad rules re
stricting the posting and distri-
bution of union literature and the conduct of union business on 
its premisesﬂ; ﬁ[i]nforming employees that a wage increase 
would be delayed because the Un
ion had filed charges against 
itﬂ; ﬁ[f]alsely informing empl
oyees that the union no longer 
represented a majority of un
it employees and would no longer 
be their collective-bargaining representativeﬂ; ﬁ[t]hreatening to 
have employees arrested if they 
did not leave the vicinity of an 
employee meetingﬂ; and, by ﬁ[c]oercively interrogating em-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  158ployees concerning their protected activities or those of other 
employees and/or about whether th
ey have given statements to 
agents of the Board.ﬂ 
Judge Scully also found that 
the respondents had violated 
Section 8(a)(3) and (1) of the Act by: ﬁ[d]iscriminatorily failing 
to recall employee William 
Edwards from layoff since May, 
1994 in order to retaliate against him for his support for the 
Union and to discourage such supportﬂ; ﬁ[d]iscriminatorily 
issuing written disciplinary warnings to employees Carol Al-
bright and Lola Wendt in retali
ation for Albright™s support for 
the Union and to discourage such supportﬂ; and, by 

ﬁ[d]isciminatorily prohibiting employees on the Union collec-
tive-bargaining committee from attending an employee meeting 
on August 16, 1994, in order to re
taliate against 
them for their support for the Union and to discourage such support.ﬂ 
Further, Judge Scully found that
 the respondents had violated 
Section 8(a)(5) and (1) of the 
Act by: ﬁ[w]ithdrawing recogni-
tion from the Union as the collective-bargaining representative 
of unit employees on February 24, 1995, and thereafter refusing 
to meet and bargain in good faith with the Unionﬂ; and, by 
ﬁ[c]hanging terms and conditions of employment of unit em-
ployees, by granting a general wage increase, by promulgating 
and enforcing new work rules a
nd regulations, and by promul-
gating and enforcing a progressive discipline policy, without 
first giving the Union notice and an opportunity to bargain.ﬂ 
On July 20, 1995, the Acting Regional Director for Region 
30 filed a petition in the United States District Court for the 
Western District of Wisconsin 
seeking a temporary injunction 
under Section 10(j) of the Ac, to 
enjoin and restrain Wire Prod-
ucts from engaging in unlawful conduct as alleged in the con-
solidated complaints before Judge Scully.  The petition also 
sought affirmative relief, includ
ing a requirement that Wire 
Products bargain, on request, with the Union as the exclusive 
collective-bargaining representative of the employees in the 
production and maintenance unit de
scribed above.  On Septem-
ber 28, 1995, District Judge Barb
ara B. Crabb issued an Opin-
ion and Order in Civil No. 95-C-0524-C granting the Acting 
Regional Director™s petition for injunctive relief. 
Thereafter, on December 18, 1995, the Acting Regional Di-
rector for Region 30 filed a petition seeking adjudication and an 
order in civil contempt against Wire Products, and additional 
respondents including Roger C. Dupke, Wire Products™ 
coowner and its president and treasurer, Robert E. Hill, Wire 
Products™ coowner and its vice president and secretary, and 
Rayford T. Blankenship, Wire
 Products™ labor representative 

and designated bargaining repres
entative for having violated 
and disobeyed and for continuing
 to violate and disobey Judge 
Crabb™s temporary injunction. 
One day later, Judge Crabb issued an Order to Show Cause 
directing Wire Products and the 
other respondents to answer the 
civil contempt petition and appear
 before her on January 11.  
Upon the parties™ request, Judge Crabb postponed this hearing 
to January 31.  The parties ente
red into settlement negotiations, 
which resulted in further postponements of the hearing and the 
contempt proceedings.  On Marc
h 6, the parties filed a joint 
motion seeking cancellation of a hearing scheduled for March 

7, and approval and entry of a consent order.  Wire Products, by 
the same motion, withdrew its 
motion to dismiss the contempt proceeding, which it had filed on March 1. 
Judge Crabb signed the proposed consent order on March 7.  
Included at page 3 of the consen
t order was the declaration that: 
 The evidence in the record befo
re the Court on this Petition 
for Adjudication and Order in Civil Contempt is sufficient to 
establish clearly and convincingly that [Wire Products], and 
[Roger C. Dupke, Robert E. Hill, and Rayford T. Blanken-
ship] were in civil contempt of provisions of the Court™s Sep-
tember 28,1995, injunction. 
 On the same page, the consent or
der reported, inter alia, that 
Wire Products had bargained with the Union ﬁas the exclusive 
representative of [Wire Products™] production and maintenance 
employees employed at its Merrill, Wisconsin facility.ﬂ  The 
consent order also reported that
 Wire Products and the addi-
tional Respondents had negotiated 
with the Union and executed 
a 2-year collective-bargaining agreement, effective February 
26.  The approved consent order also terminated the contempt 
proceedings. 
The issues presented in the instant cases are whether a pre-
ponderance of the testimony shows 
that Wire Products in deal-ing with the bargaining unit at its Merrill, Wisconsin facility 

violated Section 8(a)(1) of the Act
2 by: 
 (1) Encouraging employees to join the Union on February 6, 
and to resign their membership later. 
(2) Telling employees that they would not be required to pay 
money to the Union under the co
llective-bargaining agreement 
if they did not want to. 
(3) Disseminating a notice to all employees in the collective-
bargaining unit at its Merrill, Wi
sconsin facility advising them 
to join the Union for purposes of attending the Union™s meeting 
on February 26, and further advising them on how to revoke 
their membership on the following day. 
Further issues presented in these cases are whether a prepon-
derance of the testimony shows 
that Wire Products in dealing 
with the Union and the bargaining unit at its Merrill, Wisconsin 

facility violated Section 8(
a)(5) and (1) of the Act
3 by: 
(1) Eliminating limited family class health insurance and 
converting employees in
 that class to family coverage without 
notice to the Union and without giving to the Union an oppor-

tunity to bargain with Wire 
Products with respect to this change. 
(2) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity
 to bargain, disseminating a 
memorandum to employees of Wi
re Products stating to em-ployees that, under the collective-bargaining agreement, they 

do not have to pay money to the Union. 
(3) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity to bargain, refusing to honor 
                                                          
 2 Sec. 7 of the Act provides in pertinent part: 
Employees shall have the right to selfŒorganiza
tion, to form, 
join, or assist labor organizati
ons, to bargain collectively through 
representatives of their own choosi
ng, and to engage in other con-
certed activities for the purpose of collective bargaining or other 
mutual aid or protection, and sha
ll also have the right to refrain 
from any or all such activities excep
t to the extent that such right 
may be affected by an agreemen
t requiring membership in a labor 
organization as a condition of employment as authorized in sec-
tion 8(a)(3). 
Sec. 8(a)(1) of the Act provides: 
It shall be an unfair labor prac
tice for an employer to interfere 
with, restrain, or coerce employees
 in the exercise of the rights 
guaranteed in section 7.  
3 Sec. 8(a)(5) of the Act makes it an unfair labor practice for an em-
ployer ﬁto refuse to bargain collectiv
ely with the representatives of his 
employees.ﬂ 
 WIRE PRODUCTS MFG. CORP. 159the Union™s requests that Wire Products terminate employees 
for failing to pay membership dues or agency fees, as provided 
in the current collective-bargaining agreement. 
(4) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity to bargain, submitting re-
quests for arbitration panels to
 the Federal Mediation and Con-
ciliation Service in which Wire 
Products insists that the panels 
be drawn from areas of the United States other than the State of 
Wisconsin and that members of the panels be members of the 
American Arbitration Association. 
(5) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity to bargain, reducing the 
hours of the work day on October 31 from 10 hours to 4 hours, 
announcing on November 5 that employees would only work 
for 3 days that week, and on November 7, reducing the work 
week from 4 10-hour days to 3 10-hour days. 
(6) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity, to bargain, announcing on 
November 25 that Wire Products would be closing for the holi-
day season, from December 19 until January 6, 1997. 
(7) Unilaterally, wit
hout notice to the Union, and without 
giving to the Union an opportunity to bargain with respect to 
qualifications, labor grade, wage 
rate, and other matters regard-
ing the new job classification, posted a job vacancy in the 
newly created job classification of trainer. 
Finally, in its amended answer to the consolidated com-
plaints in these cases, Wire Products contended that the Union 
secured the current collective-bargaining agreement referred to 
in these cases ﬁby fraud and gross misrepresentation.ﬂ 
B.  Interference, Restraint, 
Coercion, and Repudiation of the 
Union-Security Provision 1.  The facts 
On January 30 or 31, Union 
Business Agent James Cveykus 
Sr. posted and left copies of a notice at Wire Products™ plant 
announcing a union meeting to be held on February 6.  The 
announced purpose of the meeting was ﬁto vote on the tenta-
tively agreed to contract.ﬂ  The contract to which the notice 
referred was part of Wi
re Products™ effort to 
settle the contempt 
proceeding initiated by the Regional Director for Region 30.  
The Union™s notice also instructed the employees to obtain a 
membership application from ﬁa Committee Representativeﬂ or 
at the meeting. 
The Union and Wire Products me
t on February 5 to review 
the final draft of their agreement.  However, the Union found 
that the draft did not include items, which the parties had 
agreed to, that there were some additions to which there had 
been no agreement, and that the wage schedule was missing.  
Thus, when the employees came to the meeting on the follow-
ing day, the Union™s grand l
odge representative, Daniel 
VandeKolk, apologized and explained that the Union would get 
together with Wire Products and 
attempt to reach an agreement. 
On February 5, Rayford T. Bl
ankenship, of the labor rela-tions consulting firm of R. T.
 Blankenship and Associates, 
acting on behalf of his firm™s 
client, Wire Products, conducted 
a meeting in the lunchroom at the Merrill plant, attended by 
approximately 50 employees of the 
first shift at the end of their 
workday.  In his remarks, Bl
ankenship encouraged the assem-
bled employees ﬁto go and vote on the contract, to join the un-

ion, vote, and the next day they could get out of the union.ﬂ 
Blankenship also spoke about the payment of union dues or 
agency fees under the proposed
 collective-bargaining agree-
ment.  He explained that if an 
employee did not pay them, ﬁthe 
union would notify the company that a certain person [did not 
pay]
4 and that would be
 the end of it.
5 On February 6, after the Union™s meeting with the bargain-
ing unit employees had ended, 
Blankenship, telefaxed Wire 
Products™ positions on contract issu
es outstanding.  Thereafter, 
on February 26, Wire Products by its President Roger Dupke, 
and the Union, by its represen
tative, Daniel L. Vande Kolk, 
executed their current collective-bargaining agreement subject 

to ratification by the bargaining unit employees. 
On February 20 or 21, the Un
ion posted and distributed no-tices to the bargaining unit empl
oyees at Wire Products™ Merrill 
plant, announcing a meeting to be held by the Union on Mon-

day, February 26.  The announc
ed purpose of the meeting was 
to vote on the tentatively agreed to collective-bargaining 
agreement.  The notice advised the employees to obtain a 
membership application either from ﬁa Committee Representa-
tiveﬂ or at the meeting. 
I find from the uncontradicted 
testimony of the General 
Counsel™s witnesses, Pfingsten and Albright, that on the morn-ing of February 26, prior to the Union™s meeting, Wire Products 
posted copies of a notice on bulletin boards and, and left copies 
of it on tables in its breakroom, at
 the Merrill plant.  I find from 
employee Phyllis Duellman™s te
stimony that Wire Products 
might have mailed copies of the same notice to its employees. 
Wire Products™ notice was addr
essed to ﬁAll Employeesﬂ 
from ﬁRoger Dupke.ﬂ  However, I find from Dupke™s testimony 
that he was out of town when Wire Products prepared and dis-
tributed this notice.  I also fi
nd from Dupke™s te
stimony that R. 
T. Blankenship and Associates 
had authority to prepare and 
distribute this notice to Wire Pro
ducts™ employees.  At the hear-
ing, Rayford Blankenship expressed willingness to admit that 
Wire Products posted the notice.  
Later in the hearing, his asso-ciate, R. Scott Summers conceded, on the record, that Wire 
Products posted this notice and that employees saw it.  In light 
of these admissions, and the cred
ited testimony recited above, I 
find that R. T. Blankenship and 
Associates, acting on behalf of 
Wire Products posted this notice an
d left it on tables in the 
break room at the Merrill plant on February 26, and that em-
ployees saw it on that date, prior to the Union™s meeting.
6 Wire Products™ notice, ostensibly from Roger Dupke, seen 
by its employees on February 26, read as follows: 
 It has been brought to my attention that some of our 
employees want to attend the union meeting to vote 
against a union contract.  However, they do not want to be 
bound to the union because by having to sign a union card 
so they can vote. 
                                                          
 4 It appears that the bracketed 
words were inadvertently omitted 
from the transcript.  The General Counsel™s unopposed request, in fn. 5 
of his brief, to correct the transc
ript in this regard is granted. 
5 I based my findings regarding Blankenship™s remarks to Wire 
Products™ employees on February 5 
upon employee Carol Albright™s 
uncontradicted testimony, which sh
e provided in a straightforward 
manner.  I also noted that the testimony of former employee Clifford 
Pfingsten Jr. largely corroborated Albr
ight™s testimony in this regard.  
Pfingsten worked for Wire Products for 15 years, until August 19. 
6 At the hearing, counsel for the General Counsel, upon motion, 
which I granted, amended the second 
consolidated complaint to reflect 
President Dupke™s testimony showi
ng that Rayford T. Blankenship 
participated in the dissemination of this notice and other notices dis-

cussed later in this decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  160You should know that you have a right to sign such a 
card for purposes of this vote and the following day give 
the union a letter of revocation.  The way you revoke your 
signature is by simply adding the following statement:  ﬁI 
revoke the authorization card I have signed with the un-
ion.ﬂ  Sign and date this statement, and give it to a union 
officer or member of the bargaining committee.  (be sure 
to keep a copy for yourself).  If you do this you will not be 
bound to the union. 
Please remember I cannot advise you one way or the 
other.  However, if you do not
 want a contract it will be 
important for you to vote against it at this meeting.  On the 
other hand, if you want a union contract, vote for it; these 
are your rights. 
I am sorry this union is now playing games with you; 
the very games we told you about before the NLRB elec-
tion three years ago.  I can only assist you in understand-
ing what is happening so y
ou can control your own des-
tiny. 
 The Union conducted the scheduled meeting with Wire 
Products™ employees on February 26.  By a vote of 26 to 2, the 
employees ratified the collective-bargaining agreement, effec-
tive from February 26 until February 26, 1999.   
The General Counsel™s second consolidated complaint al-
leged, and Wire Products™ answer to that complaint admitted, 
that:  Article I, Section 4 of the collective-bargaining agree-
ment is a union security clause which states in Section 4.1: 

All employees in the bargaining unit must as a condition 
of continued employment be either a member of the union 
and pay union dues or pay an agency fee to the union, but 
not both. 
Article I, Section 4.4 of the collective-bargaining 
agreement provides: Any employee required to pay an agency fee, member-
ship dues, or initiation or reinstatement fee
 as a condition 
of continued employment
 who fails to tender the agency 
fee, reinstatement, or peri
odic dues uniformly required, 
shall be notified in writing of their delinquency.  A copy 

of such communication shall be mailed to the company not 
later than fifteen (15) days prior to such request that 
the 
company take final action on the delinquency.
  [Emphasis 
added.] 
 Under section 1 of article XXIV of the collective-bargaining 
agreement, which article is entitled ﬁManagement Rights,ﬂ 
Wire Products retains the right to ﬁdischarge employees for just 
cause.ﬂ  Nowhere in the contract did Wire Products agree to 
surrender any portion of this right to the Union.  Thus, only 
Wire Products can discharge 
a bargaining unit employee. 
Turning to the union-security provisions quoted above, I find 
that the parties have agreed th
at payment of union dues or an 
agency fee in accordance with the terms of those provisions is 
required of each bargaining unit employee who wishes to re-
main in Wire Products™ employ.  Further, under the plain mean-
ing of those provisions, if a bargaining unit employee becomes 
delinquent in satisfying that obligation, the Union is required to 
notify the employee of his or her delinquency, in writing, and 
provide a copy of that notice to Wire Products.  The required 
payment is referred to in the collective-bargaining agreement as 
a condition of employment, 
or as 
a condition of continued em-
ployment.  Thus, a unit employee™s delinquency in this regard is 
a violation of that condition which must result in his or her 
discharge.  Section 4.4 mandates that the Union must give no-
tice to Wire Products of the de
linquency at least 
15 days before 
the Union can request Wire Products to discharge the delin-

quent employee.  The plain meani
ng of Section 4.4 is that, upon 
timely notification, Wire 
Products must take the 
final action,
 i.e., discharge the delinquent employee.  If 
final action
 does not 
translate into discharge by Wire Products, the payment of dues 
or fees is neither a
 condition of employment
, nor a condition of 
continued employment
 and the union-security provision is 
meaningless. 
The second consolidated complaint alleges, and Wire Prod-
ucts™ answer to that complain
t admits, that President Roger 
Dupke disseminated the followi
ng memo to its employees on 
April 24.  However, at the hearing, counsel for the General 
Counsel amended the second conso
lidated complaint to reflect 
Dupke™s testimony that Rayford T.
 Blankenship participated in 

the dissemination of this memo, which told the employees: 
 It has come to my attention that there are employees 
threatening other employees wi
th possible credit problems 
or outright financial ruin if the employee does not pay to 
the union monthly dues. 
So it is clear, the Company™s position is that those em-
ployees who do not want to become a member of the un-
ion do not have to pay union
 dues under the contract.  
Some people in the shop might tell you otherwise and try 
to get you to pay money you do not have to pay under the 
terms of the agreement. 
Should you experience such threats or feel intimidated, 
you should report the incident(s) to your supervisor imme-
diately.  Be assured that these threats will be treated seri-
ously and handled under the appropriate Company rules.  
The agreement give (sic) the parties involved many rightsŒ
threatening employees is not one of them.  Each of you 
has a right to work in an environment free of threats. 
For those of you who do not want to be in the union, 
my hope is that you will not buckle under to these threats 
now that you are aware of the Company™s position on this 
issue. 
 In the autumn, Wire Products posted and left a notice on 
lunchroom tables, at its Merrill plant, in which it repeated its 
position regarding the employees™
 obligation to pay dues and 
fees to the Union.  The notice, addressed to ﬁAll employeesﬂ 
stated: 
 It has been brought to our attention that certain union 
stewards in our plant have told our new employees that 
they have to join this union and pay the union monthly 
dues and fees. 
I want to make the Company™s position on this issue 
perfectly clear.  This Company will not force you to join 
this union or pay this monthl
y dues and/or fees.  You do 
have the right to do so although if 
you choose to.  This Company will not terminate you if you choose not to. 
 The Union sought to enforce 
the collective-bargaining 
agreement™s union-security provision, beginning April 1.  By 

letters dated July 9, to each of 24 unit employees, the Union 
notified them of their individua
l obligation to pay monthly dues 
or a monthly agency fee of $16, starting with April 1.  Each of 
the letters explained that this obligation arose under article I, 
section 4 of the current collective-bargaining agreement.  Con-
 WIRE PRODUCTS MFG. CORP. 161tinuing, each letter asserted that the Union™s records showed 
that the addressee had not made any payment of their ﬁfinancial 
obligation.ﬂ  The letter told each employee that he or she was 
required to pay the ﬁspecified amountﬂ to the Union ﬁwithin fifteen (15) days of the date of this letter.ﬂ 
In letters dated July 25, the Union notified the same 24 unit 
employees that they were delinq
uent in their payment of dues 
or agency fees for April, May,
 and June.  The letter requested 
the addressee to pay the $48 to the Union on or before August 

9.  If the addressee failed to make this payment by that date, the 
Union would request Wire Products  to terminate his or her employment.  The Union sent copies of each of the 24 letters to 

Wire Products.   
On August 9, the Union sent 24 letters to President Dupke demanding that Wire Products term
inate each of the employees 
who had failed to make the required payment of dues or agency 
fees.  Each of the named employees received a copy of the 
Union™s letter to Dupke.  Wire
 Products has not responded to 
the Union™s termination requests and has not terminated any of 
the 24 employees.
7 From August 12, until May 30, 1997, the Union followed the 
same procedure recited above 
for 18 other bargaining unit em-
ployees who failed to make paym
ents to the Union, as required by article I, section 4, of the collective-bargaining agreement.  
Wire Products has neither responded to the Union about the termination requests for any of
 these 18 employees. Nor did 
Wire Products terminate any of 
the 18 employees as requested 
by the Union.
8 2. Analysis and conclusions 
a.  Wire Products™ advice to its employees  
The General Counsel contends that Rayford T. 
Blankenship™s remarks to Wire Products™ employees on Febru-
ary 5, and the notice Wire Products disseminated prior to the 
Union™s meeting with the employ
ees on February 26, violated 
Section 8(a)(1) of the Act on the grounds that they interfered 
with the employees™ rights, under S
ection 7 of the Act, to attend 
union meetings and vote on a proposed collecti
ve-bargaining 
agreement.  In addition, the Ge
neral Counsel argues that Wire 
Products™ assertion to its employees that the proposed collec-
tive-bargaining agreement did not require that they make any 
payments to the Union also ran a foul of Section 7 of the Act.  
Wire Products urges dismissal of these allegations on the 
ground that this conduct did not viol
ate the Act.  Further, Wire 
Products contends that the complaint allegations regarding its 
conduct on February 5 and 26 were barred by Section 10(b) of 
the Act because there was no unfair labor practice charge filed 
with respect to that conduct. 
In examining Wire Products™ remarks to the bargaining unit 
employees on February 5, and its 
notice to them shortly prior to 
the Union™s meeting of February 26, I find no threat of eco-
nomic reprisal.  Nor do I find any offer of benefit if the em-
                                                          
 7 In its answer to the second consolidated complaint, Wire Products 
admits that the Union notified it, by se
parate letters dated August 9, that 
24 employees had failed to comply with 
art. I, sec. 4, of the collective-bargaining agreement, and demanded that Wire Products terminate 
them for failure to comply.  My fi
ndings regarding the Union™s efforts 
to enforce the union-security provisions of
 art. I, sec. 4, of the contract 
are based on Business Agent Cveykus™s uncontradicted testimony and 
that of employee Phyllis Duellman. 
8 The evidence shows that 1 of the 14 employees, Mark Allen, quit 
in May 1997. 
ployees abandon the Union.  However, guided by Board policy, 
I have considered whether those 
remarks and the notice, respec-
tively, tended to interfere with the free exercise of employee 

rights under Section 7 of the Act.  Williamhouse of California, 
Inc., 317 NLRB 699, 713 (1995).  In assessing the possible 
impact of Wire Products™ statements to its employees regarding 
their participation in the collective-bargaining process or sup-
port for the Union, I have taken into account the economic 
dependence of those employ
ees on their employer.  
NLRB v. 
Gissel Packing Co.
, 395 U.S. 575, 617 (1969).  Further, I have 
noted Judge Scully™s findings 
showing Wire Products™s will-ingness to engage in economic re
prisals against employees who 
support the Union. 
I find that Rayford T. Blanke
nship™s remarks to Wire Prod-
ucts™ employees on February 5 encouraging them to join the 

Union, vote on the contract, and quit the Union on the follow-
ing day interfered with the empl
oyees rights under Section 7 of 
the Act to support the Union and to engage in collective bar-
gaining.  The message to the employees was that Wire Products 
wanted them to vote on the contract, but withhold their support from the Union.  Employees aware of their employer™s hostility 

toward the Union and those who supported it were likely to be 
discouraged from joining the Union and voting for the proposed 
contract.   Continuing its effort to discourage its employees from sup-
porting the Union, Wire Products 
promulgated a notice to them 
on February 26, which again in
terfered with their rights under 
Section 7 of the Act.  The notice encouraged employees to sign 
a union card, and vote against the proposed contract.  Continu-
ing, the notice advise
d them that they could escape from being 
ﬁbound to the unionﬂ by revoking their authorization card.  In 
an effort to escape a finding that the notice was unlawful, 
Dupke, its ostensible source, a
sserted that ﬁhe cannot advise you one way or the other,ﬂ  However, he goes on to stress the 
importance of voting against it ﬁif you do not want a contract.ﬂ 
In another effort to neutralize this advice, Dupke suggests that if the reader wants the contract, ﬁvote for it; these are your 
rights.ﬂ  In the final paragraph, 
Dupke tells the reader that ﬁthis 
union is playing games with youﬂ 
and that he is assisting the 
employees in understanding wh
at is happening ﬁso you can 
control your own destiny.ﬂ  Here, again is a final hint of Wire 
Products™ suggestion that the reader get rid of the Union by 
rejecting the contract.  Thus, 
was Wire Products attempting ﬁto 
control the employee[s™] actions 
visŒaŒvis contract ratification. 
This Wire Products may not do.ﬂ  
Endo Laboratories, Inc.,  
239 
NLRB 1074, 1076 (1978).  In sum, I find that the thrust of Wire 

Products™ notice prior to the Union™s meeting on February 26 
was to encourage the employees to withhold support from the 
Union and reject the proposed co
llective-bargaini
ng agreement. Blankenship™s further advice on 
February 5, was designed to 
suggest that Wire Products had no respect for the proposed 
contract and would not comply with the article I, section 4, the 
union-security provision.  He told the employees that they 
could withhold payment of dues or the agency fee to the Union 
without fear that Wire Produc
ts would honor union requests for 
their discharge.  Yet, employees reading the proposed collec-
tive-bargaining agreement would see that it included a union-
security clause requiring employ
ees to pay eith
er monthly dues 
or monthly agency fees to the Union as a condition of retaining 
their jobs.  The provision also
 required that Wire Products, 
upon a timely request from the Union, discharge any unit em-

ployee who failed to satisfy th
at requirement.  Thus, Blanken- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  162Blankenship was suggesting that Wire Products would not live 
up to the proposed contract.  By
 this suggestion, I find that 
Wire Products interfered with its 
employees™ Section 7 right to 
bargain collectively.  
Laverdiere™s Enterprises,
 297 NLRB 826, 831 (1990);  Vincent Brass & Aluminum Co., 
264 NLRB 334, 339 (1982). Wire Products contends that Section 10(b) of the Act bars 
litigation of the complaint allegations regarding its meeting 
with employees on February 5,
 and its notice to employees 
issued prior to the Union™s meeting on February 26, on the 
ground that there  was no unfair labor practice charge filed with 
respect to either its conduct on 
February 5 or its notice to em-
ployees which it disseminated on 
or before February 26.  The 
pertinent portion of Section 10(b) of the Act provides that: 
ﬁ[N]o complaint shall issue based upon any unfair labor prac-
tice occurring more than 6 months prior to the filing of the 
charge with the Board.ﬂ  There was no charge filed specifically 
alleging any unfair labor practice 
growing out of Blankenship™s meeting with Wire Products™ em
ployees.  However, the Gen-
eral Counsel relies on the unfair labor practice charge filed on 
June 10 in Case 30ŒCAŒ13374, less than 6 months after Febru-
ary 5 and 26, as the timely char
ge supporting the disputed alle-
gations in the consolidated co
mplaints.  That unfair labor 
charge included an allegation that Wire Products™ notice to its 
employees, dated April 24, violated Section 8(a)(1), (3), and (5) 
and Section 8(d) of the Act.  
I find merit in the General Coun-
sel™s position. 
In Nickles Bakery of Indiana,
 296 NLRB 927, 928 (1989), 
the Board held that otherwise untimely 8(a)(1) complaint alle-
gations must be closely related 
to the alleged unfair labor prac-
tice allegations recited in the underlying charge.  
Nickles,
 supra (296 NLRB at 928
), recited the following three factors which 
comprise the Board™s ﬁclosely relatedﬂ test: 
 First, the Board will look at 
whether the otherwise untimely 
allegations involve the same legal theory as the allegations in 
the pending timely charge.  Second, the Board will look at 
whether the otherwise untimely allegations arise from the 
same factual circumstances or sequence of events as the pend-
ing timely charge.  Finally, the Board may look at whether a 
respondent would raise similar defenses to both allegations. 
 The General Counsel has allege
d that Wire Products™ memo 
to its employees dated April 
24 and Blankenship™s remarks on 
February 5 told the same employ
ees that they had no obligation 
under the collective-bargaining ag
reement to pay money to the 
Union.  Wire Products™ notice to
 its employees, which it posted 
and distributed at its plant prior to the Union™s meeting on Feb-
ruary 26, echoed that message.  
This notice strongly suggested 
that if the employees executed a membership application for the 
Union and then executed a withdrawal, they would be free of 
any obligation to the Union.  
The General Counsel contends 
that these messages in February
, showed Wire Products™ intent to alter the plain meaning of th
e contract™s union-security pro-
visions and thereby violate its 
collective-bargaining obligation 
under Section 8(a)(5) and Section 
8(d) of the Act.  The legal 
theory joining the three alleged vi
olations is that the collective-
bargaining agreement which the parties executed on February 
26 contained a union-security clause which required the pay-
ment of monthly dues or fees by the bargaining unit employees 

as a condition of employment fo
r the three alleged violations. 
The three alleged violations al
so satisfy the second factor 
which Nickles
 sets forth.  For all three allegations represent 
components of Wire Products™ campaign to discourage its em-

ployees from supporting the Union.  In February, Blankenship 
and Dupke, in substance, were telling the employees to ignore 
the union-security clause and encouraging the same employees 
to withhold support from the Union by directing them to vote 
against the contract and revoke th
eir membership applications.  
By their notice of April 24, Blankenship and Dupke were again 

discouraging the employees from supporting the Union by an-
nouncing that Wire Products would not assist in the implemen-
tation of the union-security clause and that the employees need 
not pay dues to the Union.   
The third factor set forth in 
Nickles 
is present here.  Wire 
Products has admitted that the union-security clause in its cur-
rent contract requires that 
bargaining unit employees pay 
monthly dues or fees to the Union as a condition of continued 
employment.  However, it has 
denied that upon timely request 
from the Union, Wire Products 
must terminate an employee 

who has failed to satisfy that
 requirement.  Based upon this 
interpretation of the contract, Wi
re Products has denied that its 
failure to comply with such requests violated Section 8(a)(5) 
and (1) of the Act.  In its posthearing brief, Wire Products 
raised the same defense to the 
allegations that its conduct on 
February 5 and 26 violated Secti
on 8(a)(1) of the Act.  Thus, I 
find that Wire Products has raised the same argument in de-
fending the complaint allegation
s arising from that conduct and 
its memo of April 24 to its employees. 
In sum, I find that Section 10(b) of the Act did not bar the al-
legations in the second conso
lidated complaint regarding 
Blankenship™s remarks to the bargaining unit employees on 
February 5 and Wire Products™ notice to the employees issued 
on or before February 26.  I find therefore for the reasons set 
forth above that by those rema
rks the content of that notice 
Wire Products violated Section 8(a)(1) of the Act. 
b.  Repudiation of the union-security provision
 The General Counsel contends 
that Wire Products violated 
Section 8(a)(5) and (1) of the Act by repudiating, and refusing 
to honor, the union-security clause in the collective-bargaining 
agreement.  Specifically, the 
General Counsel complains that 
Wire Products by it notice to 
employees of April 24 and its 
refusal, since August 9, to honor
 the Union™s timely requests 
for the discharges of employees who have not satisfied the 

payment requirements of article I, section 4 of that agreement 
has failed and refused to bargain in good faith. In its answer to 
the second consolidated complaint, Wire Products admitted that 
by the conduct complained of by the General Counsel it ﬁfailed 
to continue in full force and ef
fect all the terms and conditions 
of the [collective-bargaining agreement with the Union].ﬂ  
However, in its brief to me, Wire Products argues that article I, 
section 4, of the agreement does not require it to do anything 

upon the Union™s request that it discharge an employee for 
nonpayment of dues or fees.  Wire
 Products does not agree that 
final action
 means discharge. The second consolidated compla
int asserts, and I have found 
above, that article I, section 4,
 of the collective-bargaining 
agreement states that all bargaining unit employees must as a 
condition of continued employment either pay dues or an 
agency fee to the Union.  In 
its answer to the second consoli-
dated complaint, Wire Products admitted these assertions.  I 
have also found that the enforcement of the condition of em-
ployment contemplated by article I, section 4 culminates in 
Wire Products™ compliance with the Union™s timely requests 
 WIRE PRODUCTS MFG. CORP. 163for the discharge of the employees
 who have failed to make the 
contractually required payments 
to the Union.  The Board has 
recognized that an employer™s 
unilateral repudiation of a union-security clause and refusal to honor such a clause constitutes an 
unfair labor practice in violation 
of Section 8(a)(5) and (1) of 
the Act.  
Litton Systems, Inc.
 283 NLRB 973, 976 (1987); 
Cali-
fornia Blowpipe & Steel Co.,
 218 NLRB 736, 748 (1975).  I 
find from its memorandum to empl
oyees dated April 24, and its 
failure to honor the Union™s requests for the termination of 
employees who have not met th
e contractual payment require-
ments, that Wire Products has violated Section 8(a)(5) and (1) 
of the Act. Wire Products has raised as an
 affirmative defense the con-
tention that its collective-bargaining agreement is voidable on 
the ground that the Union secured it ﬁby fraud and gross mis-
representation.ﬂ  The General Counsel contends that the record 
does not support Wire Products™ position in this regard.  Wire 
Products asserts in its brief, that it agreed to the collective-
bargaining agreement set forth in the instant cases, on condition 
that the Union withdraw its unfair 
labor practice charge in Case 
30ŒCAŒ13090, against Wire Produc
ts, Rayford T. Blankenship 
& Associates, Inc., and Rayford 
T. Blankenship, and the Union 
has failed to withdraw the charge.  However, I find that the 
record does not support these assertions.   
There has been no showing that Wire Products executed the 
collective-bargaining agreement on February 26 in reliance 
upon the withdrawal of the charge in Case 30ŒCAŒ13090.  
Indeed, in a letter to the Union™s representative, Daniel Vande-
Kolk, dated February 6, explai
ning Wire Products™ positions on 
outstanding contract provisions, 
Rayford T. Blankenship did 
not mention withdrawal of the charge in Case 30ŒCAŒ13090 as 
the quid pro quo for the concessions it was making in the con-
tract.  Instead, he wrote:  ﬁThe
 below is what we understand is required to reconcile the contem
pt and contract matters.ﬂ  
Clearly, Blankenship was referring to the contempt proceeding 
instituted by the Acting Regional Director for Region 30 of the 
Board against Wire Products, Roge
r C. Dupke, Robert E. Hill, and Blankenship.  Nor was there any testimony by any partici-
pant in the negotiations leading up to the execution of the con-
tract on February 26 showing that Wire Products™ representa-
tives required withdrawal of the charge in Case 30ŒCAŒ13090 
as a condition for President Dupke™s 
signature.  In a letter to the Union, Attorney R. Scott Summe
rs, writing on behalf of Wire 
Products recited his understanding of agreements reached by 
the parties at a negotiating sessi
on on January 25.  Absent from 
Summers™ recitation, was any men
tion of the withdrawal of an 
unfair labor practice charge. 
The testimony of Union Repr
esentative Joe Cooper shows 
that avoidance of a contempt 
determination by Judge Crabb 
was Wire Products™ motive in entering into a contract with the 
Union.  Rayford T. Blankenship™s letter of March 5 to the Un-
ion complained that as of that date, the Union had not lived up 
to its agreement to contact counsel for the General Counsel and 
ﬁfacilitate the dismissal of th
e contempt proceedings.ﬂ  Two 
days later, Judge Crabb approve
d the consent order and termi-
nated the contempt proceedings.
9                                                           
                                                                                             
9 The allegations in Case 30ŒCA-
13090 were included with other al-
legations of unfair labor practices in the Acting Regional Director™s 
petition in the contempt proceeding. 
 Thus, contrary to Wire Products™ 
contention in its brief, and Cooper™s
 testimony, that there would not 
have been any contempt proceeding 
without that unfair labor practice 
charge, the petition in the contempt
 proceeding recited many other 
In a letter dated July 19, R. Scott Summers, on behalf of 
Wire Products, for the first time, asserted that he made conces-
sions in the current collective-bargaining agreement with the 
understanding that the Union would withdraw the unfair labor 
practice charge in Case 30ŒCAŒ13090.  However, I find from 
the evidence recited above, that 
the record does not support this 
self-serving assertion.  I also noted that Summers did not testify 
at the hearing in these cases.  In sum, I find no merit in Wire 
Products™ claim that it was the victim of fraud at the time it 
executed its current collective-bargaining agreement with the 
Union. In a further effort to avoid findin
gs that it violated the Act by 
failing and refusing to honor the collective-bargaining agree-
ment, Wire Products contended, as an affirmative defense, that 
the General Counsel must defer the issues regarding that 
agreement to the arbitration procedure set forth in that agree-
ment.  Wire Products insists that the Board™s policy expressed 
in Collyer Insulated Wire, 192 NLRB 837 (1971), requires such 
deferral.  The General Counsel 
urges rejection of deferral in 
these cases on the ground that Wire Products shown enmity 
toward the principles of collective bargaining.  I find merit in 
the General Counsel™s position. 
The Board has been willing to defer its jurisdiction to con-
tractual grievance-arbitration pr
ocedures provided that several 
factors were present.  A key 
factor, which the Board has de-
clared necessary to permit deferr
al, has been whether ﬁthe dis-pute arose within the confines
 of a long and productive collec-
tive-bargaining relationship and there was no claim of em-
ployer animosity to the employees™ exercise of protected 
rights.ﬂ  Paragon Paint & Varnish Corp.
, 317 NLRB 747, 770 (1995).  The Board expressed this principle in 
United Aircraft 
Corp., 204 NLRB 879 (1972), as follows: 
 We continue to believe that an exploration of the nature of the 
relationship between the parties is relevant to the question of 
whether in a particular case we ought or ought not defer con-
tractually resolvable issues to the parties™ own machinery.  
Where the facts show a sufficient degree of hostility, either on 
the facts of the case at bar alone or in the light of prior unlaw-
ful conduct of which the immediate dispute may fairly be said 
to be simply a continuation, there is serious reason to question 
whether we ought defer to arbitration. 
 Here, I have found that Wire Products has rejected the col-
lective-bargaining process by repudiating the union-security 
clause and then flatly refusing 
to honor its terms.  In addition before its employees ratified th
e current collective-bargaining 
agreement, Wire Products unlawfully interfered with their Sec-
tion 7 right to engage in collect
ive bargaining.  Finally these 
violations followed in the wake 
of Judge Scully™s findings in 
Wire Products Mfg. Corp.
, Cases 30ŒCAŒ12645, et al. (JDŒ9Œ
96 February 2, 1996) that Wire
 Products violated Section 8(a)(5) and (1) of the Act on February 24, 1995, by withdraw-
ing recognition from the Union as the collective-bargaining 
representative of the unit employees, and thereafter refusing to 
meet and bargain with the Union, and by making unilateral 
changes in its employees™ terms 
and conditions of employment.  
In these circumstances, I find de
ferral to the contract™s griev-
 alleged violations of the Act not me
ntioned in the charge in Case 30Œ
CAŒ13090.  Thus, it appears unlikely that the withdrawal of that charge 
would have resulted in withdrawal
 of the contempt proceeding. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  164ance and arbitration procedure inappropriate.  
Paragon Paint Corp., supra at 770. 
C.  The Elimination of Limited Family Class Health Insurance
 1.  The facts 
Section 1, article XVIII of the 
current collective-bargaining 
agreement between Wire Products and the Union, entitled 
ﬁGroup Insurance,ﬂ provides that:  ﬁThe current group insur-
ance policy shall remain in effect for the life of the contract or 
until the parties agree to a substitute group insurance plan, pro-
visions of which are outli
ned in Article XX § 2.ﬂ
10  I find from  
Daniel VandeKolk™s testimony, 
that as of February 26, the 
ratification date of the current collective-bargaining agreement 
the group insurance plan in effect at Wire Products™ plant in-
cluded health benefits under three options, single coverage, 
limited family class coverage, a
nd full family class coverage.  
Single covered the individual employee, full family covered the 
employee and his entire family, and limited coverage was for 
the employee plus one dependent.  I also find from Vande-
Kolk™s testimony that the health insurance policy, as it existed 
during contract negotiations, was 
set forth in the North Central Health Protection Plan and 
yearly announcements for 1993, 
1994, and 1995, in which Wire Pr
oducts advised its employees 
of increases in the employees™ weekly contributions to the in-
surance premiums.  These announcements set forth the weekly 
contributions for single, limited 
family and full family cover-
age. I find from the testimony of 
Dennis Glenn, Wire Products™ 
office manager, that as of 
July 10, 1997, the North Central 
Health Protection Plan had been in effect at the Merrill plant for 
about 7 years.  I also find from Gl
enn™s testimony that this plan 
replaced a health plan which 
had three coverage™s and three 
premium rates, single, full family, and limited family.  When 
Wire Products changed to the current plan, which had only 
single and full family coverage, it decided to maintain the lim-
ited family premiums and its s
ubsidy to those employees who 
had elected the limited family co
verage.  North Central classi-fied those who were paying the limited family premiums as full 
family participants.  Wire Products maintained this policy until 
March 13. 
I also find from Glenn™s testimony that during negotiations 
of the current collective-bargaining agreement, Wire Products 
gave to the Union a list of payr
oll deductions that were made from the employees™ wages for hea
lth insurance.  This list in-
cluded single, full family, and 
limited family premium deduc-
tions.  As of February 26, th
e weekly deduction for limited 
family coverage was $28.93, an
d $35.27 for full family cover-
age.  On that date, Wire Products™ group health insurance pol-
icy consisted of the North Cent
ral Health Protection plan and 
the memorandum from President Dupke to his employees, 

dated June 26, 1995, which announced the latest premium in-
creases for the three classes of coverage and increased em-
ployee contributions in 
each coverage class. 
On March 13, Wire Products posted a notice on its bulletin 
board at the Merrill Plant.  The notice, signed by President 
Dupke and Vice President Robert E. Hill contained several 
announcements, among which was the following: 
                                                           
                                                           
10  The phrase ﬁprovisions of which are outlined in Article XX § 2ﬂ 
is surplusage which was inadvertently included in art. XVIII, § 2. 
The Limited Family Class for Health Insurance is eliminated.  

Those currently in this class will have the Family Coverage 
premium deducted from the payroll check dated 3/21/96 for 
the period ending 3/16/96. 
 I find from VandeKolk™s testimony that prior to March 13, 
Wire Products gave no notice to the Union of its intention to 
eliminate limited family class health insurance and require 
those employees in that class to pay for full family coverage.  I 
also find from VandeKolk™s tes
timony that Wire Products did 
not afford the Union any opportuni
ty to bargain collectively on 
behalf of the bargaining unit employees regarding these 
changes.  Instead, on March 14, R. T. Blankenship & Associ-
ates, on behalf of Wire Products, provided a copy of the notice 
to the Union. 
On March 21, the increased premium was deducted from the 
payroll checks of the follow
ing bargaining unit employees: 
 Christopher D. Duginski  Katherine Lange 
Karen Bushar   Cecilia Boyd 
Terri Allen   Virginia Krueger 
Gary R. Messerschmidt  Angelita Busterud 
2.  Analysis and conclusions 
The General Counsel urges me to find that Wire Products 
violated its obligation to barg
ain in good faith by terminating 
the limited family class from 
its group health coverage in 
March 1996.  An employer violat
es Section 8(a)(5) and (1) of 
the Act by implementing changes in terms or conditions of 

employment set forth in an 
existing collective-bargaining 
agreement, absent the union™s consent.
  Nestle Co., 
  251 NLRB 
1023 fn. 3 (1980).  It is undisputed that health insurance bene-
fits are terms and conditions of
 employment and, therefore, 
they constitute a mandatory subject of bargaining.  
Pioneer 
Press, 297 NLRB 972, 976 (1990).  However, Wire Products 
asserts that the current collective-bargaining agreement elimi-

nated the limited family coverage for health insurance.  There-
fore, the withdrawal of that benefit did not run afoul of Section 
8(a)(5) and (1) of the Act.  Wire
 Products assertion is wide of 
the mark. 
Article XVIII carries the assuran
ce that the group health in-
surance policy in effect on Februa
ry 26 shall remain in effect 
for the life of the current collective-bargaining agreement or 

until the parties agree otherwise.  The word ﬁpolicyﬂ refers to 
Wire Products™ policy, which included not only the North Cen-
tral Health Protection Plan, but also the payment of premiums, 
and Wire Products™ contributions to
 those payments.  The list of 
payroll deductions, which Wire Products furnished to the Union 

during negotiations, was part of the group health insurance policy covering the bargaining unit employees.  Under Section 

8(d)(2) of the Act,
11 after the current contract™s execution and 
ratification on February 26, Wire
 Products could not eliminate any of the three classifications of coverage reflected on that list 
 11 Sec. 8(d)(2) of the Act provides, in pertinent part: 
That where there is  in effect a collective bargaining contract covering 
employees in an industry affecting commerce, the duty to bargain col-
lectively shall also mean that no pa
rty to such contract shall terminate 
or modify such contract unless the party desiring such termination or 

modificationŠ 
 . . . . (2) offers to meet and confer with the other party for the purpose of 
negotiating a new contract or a contract containing the proposed modi-
fication.
  WIRE PRODUCTS MFG. CORP. 165without the Union™s consent.  Tecumseh Products Co.
, 285 
NLRB 781, 785 (1987). 
Even if the current collective-bargaining agreement makes 
no specific reference to the limited family classification of cov-
erage and its premium, that benefit had been available to Wire 
Products™ employees since 1987 or 1988, according to Office 
Manager Glenn, and thus had become a term and condition of 
employment by March 13.  In 
these circumstances, Wire Prod-
ucts was not at liberty to terminate that classification unilater-
ally, without consulting the Union.  
Suffolk Child Development 
Center,  277 NLRB 1345, 1349 (1985). 
Based upon the foregoing analysis, I find that Wire Products 
unilaterally altered the group in
surance policy covering the unit 
employees by eliminating the limited family classification of 
health insurance and raising the premiums to be paid by em-
ployees in that classification to the full family level, without 
prior notification to, or bargai
ning with the Union about those 
changes.  I further find, that by
 this conduct, Wire Products has 
violated Section 8(a)(5) and (1) of the Act. 
D.  Wire Products™ Implementa
tion of the Contract™s Arbitra-
tion Procedure 1. The facts 
In pertinent part, article XXIII,
 section 1 of the current col-
lective-bargaining agreement 
between Wire Products and the 
Union provides:  If the Union does submit a grievance to arbitration, the parties 
shall jointly request the Federal Mediation and Conciliation 
Service to submit a panel of seve
n (7) experienced arbitrators.  
Either party may request a second
 panel.  The parties shall al-
ternately strike names from the panel until one name remains 
and that person shall be the Arbitrator.  More than one griev-
ance may be submitted to the Arbitrator at the same hearing, 
if agreed, between the Company and the Union . . . .  The fees 
and expenses of the Arbitrator and the arbitration shall be 

shared equally between the parties. 
 On May 6, the Union filled out four Federal Mediation and 
Conciliation Service (FMCS) forms entitled ﬁRequest For Arbi-
tration Panelﬂ in an effort to obtain arbitration for four griev-
ances under the quoted contract provision.  Union Representa-
tive VandeKolk completed the request forms, signed them, and 
forwarded them to R. T. Blanke
nship™s office for signature.  
Stephen D. LePage signed the 
forms and returned them to 
VandeKolk, who sent them to FMCS.  None of these requests 
set forth any special requirements.  In a letter to LePage and 
VandeKolk, dated June 13, FMCS answered the request for a 
panel on a grievance concerning wo
rk rules efficiency rates.  
FMCS submitted a panel of seven arbitrators, from whom the 

parties were to select one for this grievance.  FMCS replied in a 
similar fashion to each of the remaining three request for arbi-
tration panels. 
VandeKolk contacted LePage to 
begin the selection of arbi-
trators.  LePage replied that Wi
re Products intended to exercise 
their contract right to request a 
second panel.  VandeKolk filled 
out three new request forms date
d August 5 and sent them to 
LePage at R. T. Bl
ankenship & Associates.  LePage returned 
the forms with his signature and in the blank space on the form 
marked Special Requirements, he
 listed ﬁ35, 15, 22, 64, Mem-ber of AAA.ﬂ  By listing these 
numbers, LePage was using an 
FMCS code to reflect Wire Products™ requirement that the se-lection of panel members was 
limited to the designated geo-
graphical areas.  Thus, 35 meant 
western New York State, east-
ern Ohio, and western Pennsylvania; 15 meant Ohio; 22 meant 
St. Louis, Missouri; and, 64 me
ant Louisville, Kentucky, south-
ern Illinois, western and central
 Tennessee, central and south-
ern Indiana, and eastern Missouri. Wire Products also limited 
the panel to members of the American Arbitration Association.  
The Union did not sign these requ
ests and did not forward them to the FMCS. 
The Union submitted two panel requests setting forth ﬁ20ﬂ 
on each as a special requirement.  These requests, dated, re-

spectively, July 30 and August 2, did not meet with Wire Prod-
ucts™ approval.  In its affirmat
ive defenses, Wire Products ar-gued that the Union™s conduct showed that the parties agreed 
on the interpretation of the arbitr
ation provisions of the current 
contract™s article XXIII.  Under FMCS™s code 20 is the 
designation for Wiscon
sin. The Union has refused to agree to Wire Products™ special re-quests on 21 panel request forms. 
 Consequently the Union has not advanced any grievances to arbitration at Wire Products.  I 
find from VandeKolk™s uncontradicted testimony that selection 
of arbitrators from locales, whic
h Wire Products has designated 
in the panel request forms would ﬁdrastically increase the cost 
of going through the arbitration process.ﬂ  In supporting this 
assertion, VandeKolk credibly testified as follows: 
 The contract requires we split the cost, and normally if an ar-
bitrator comes from New York they™re going to spend a day 
or two of travel, more than likely they™re going to have an air-
line ticket, more than likely they™re going to have an addi-
tional night or two of stay in a hotel in addition to the hearing 
process itself, return travel, and that just adds onto the cost 
versus somebody that can drive six hours from Minneapolis, 
for example, or Chicago. 
 According to VandKolk, the language ﬁexperienced arbitra-tors,ﬂ as used in the arbitratio
n procedure set forth in article 
XXIII, does not require selection of members of the American 
Arbitration Association.  In hi
s view, the Union interprets ﬁex-
perienced arbitratorsﬂ to mean ﬁsomeone that™s been in this 
business and has done certain amount of time as an arbitrator.ﬂ 
I find from the testimony of Union Representative Cveykus, 
that the Union approached Wire
 Products about consolidating five discharge grievances into one arbitration proceeding.  All 
five cases involved employees 
who had suffered discharge for 
failing to respond within 3 days 
to a recall by Wire Products.  
At a meeting with Wire Products™ consultants Summers and LePage, Union Representatives Cveykus and VandeKolk sug-

gested consolidation of the five
 grievances in a single arbitra-
tion.  Wire Products™ representa
tives rejected the suggestion, 
insisting upon a separate arbitrat
ion proceeding for each griev-
ance. 
2.  Analysis and conclusions 
The General Counsel contends 
that Wire Products™ practice of imposing its special requirements, as conditions for selecting 
an arbitrator are unilateral modifications of its collective-
bargaining agreement with the 
Union.  The General Counsel 
goes on to urge me to find that
 by making these modifications 
without the Union™s consent, Wire Products has violated Sec-tion 8(a)(1) and (5) and Section 8(
g) of the Act.  Wire Products 

contends that its special require
ments did not violate those sec-tions of the Act.  In support of this contention, Wire Products 
argues that the arbitration procedure in article XXIII of its con-
tract with the Union provides, prohibits neither the selection of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  166arbitrators from any of the geographic areas of the United 
States nor the selection of arbitrators from the American Arbi-
tration Association™s list. Thus, according to Wire Products, it 
did not modify its contract with the Union by its special re-
quirements.  I disagree with Wire Products™ contention that its 
imposition of special requirements 
did not violate the existing 
contract and its obligation to bargain in good faith in accor-
dance with Section 8(g)(2) of the Act. 
In deciding whether Wire Products™ imposition of geo-
graphic restrictions and a limitation of choice to AAA members 
violated the Act, the ultimate is
sue is whether these limitations 
constituted unilateral modifications of contractual terms and 
conditions of employment duri
ng the effective period of the contract.  Southwestern Electric, 
274 NLRB 922, 926 (1985).
  Here, the contract does not require that the panel of seven ex-
perienced arbitrators originate from any specific geographic 
area of the United States or that they be members of the AAA 
or any other organization of prof
essional arbitrators.  Nor does the contract condition arbitration on the satisfaction of any 
geographic limitation or membership requirement, which either 
party might wish to impose.  In
stead panel selection is limited 
only to ﬁexperienced arbitrators.ﬂ  Thus, I find that by its re-
peated insistence upon selection of arbitration panels from four 
designated FMC areas of the United States, and the limitation 
of those selections to member
s of the AAA, Wire Products has 
unilaterally changed the arbitra
tion provisions of its contract 
with the Union, without obtaining the Union™s consent and has 

violated the contract, all in vi
olation of Section 8(g)(2) and 
Section 8(a)(5) and (1) of the Act.  
Southwestern Electric,
 274 NLRB at 927.12 E.  Wire Products™ Unilateral Changes in the Unit Employees™ 
Workday and Workweek
 1. The facts 
a.  October 31 and November 7
 On or about October 22, Darryl
 Graf, Wire Products™ general 
manager, advised Carol Albright, the chairperson of the Un-
ion™s bargaining committee, and her associate, Diane Leman-
ski, that he intended to reduce the unit employees™ workdays.  
Graf™s stated reason for this reduction was that he did not have enough work for them.  Carol Albright quickly advised the 

Union™s business agent, James Cv
eykus, of Graf™s stated inten-
tion. Cveykus contacted General Ma
nager Graf on the following 
day and asked about his intentio
n to reduce the workweek from 
4 to 3 days.  Graf answered yes, adding that there was not 
enough work to keep all the em
ployees busy for a 4-day work-
week.  Graf said that manage
ment had checked with Wire 
Products™ attorneys, who said the Company had the right to 

reduce the workweek.  Cveykus warned that if Graf changed 
the workweek to 3 days, the Union would grieve and file unfair 
labor practice charges with the Board. 
                                                          
 12 In his brief, the General Counsel suggests that Wire Products™ re-
fusal to consolidate grievances involving discharges in the same arbi-
tration was a further unlawful burden on the Union.  However, there 
was no allegation in the consolidated complaints that such insistence 

was unlawful.  Although this refusa
l was fully litigated and briefed, I 
find that the contract expressly permits
 either party to reject such con-
solidation.  I find that Wire Products
™ rejection of consolidation did not 
violate the Act. Continuing, Cveykus reminded Graf that the contract had a 
layoff procedure to be used when there is not enough work to 
keep all the unit employees busy.  Cveykus also pointed out 
that the parties had used the layoff procedure in the past.  Graf 
replied that his attorneys had told him that he could reduce the 
workweek to 3 days without negotiating with the Union.  
Cveykus repeated his threat to file a grievance and an unfair 
labor practice charge.  Graf said okay. 
Graf went on to warn that if the Union opposed his reduction 
of the workweek to 3 days, he would use the call-in provision 
in the collective-bargaining agreement.  Article XII, section 1 
of that agreement provides:  ﬁEmployees called or required to 
report, and do report, for work when no work is available will 
be paid at a minimum of four (4) hours pay.ﬂ  Cveykus chal-
lenged Graf™s intended use of the call-in provision.  Cveykus 
warned of another grievance and another unfair labor practice 
charge.  As Cveykus read the provision, it did not apply to a 
planned shutdown.  He argued that the intent of the call-in pro-
vision was to provide a minimu
m of 4 hours of to employees 
who suffer a loss of wages because of the shutdown of the 

plant™s electricity or some ot
her emergency ending the workday 
prematurely. 
Again, Graf insisted he had to go to a 3-day workweek.  
Cveykus suggested that Wire Products put its proposal for a 3-
day workweek, with a timeframe, of a week, 2 weeks or a 
month, in writing.  There was fu
rther discussion of Graf™s pro-posed 3-day week and the Union™
s need for a written proposal.  
Graf suggested that Cveykus co
ntact Wire Products™ attorneys. 
Cveykus quickly followed Graf™s suggestion and phoned 
Stephen D. LePage of R. T. 
Blankenship & Associates.  As Cveykus and LePage exchange
d greetings, LePage excused 
himself from the conversation to deal with a call from Graf.  
Approximately 30 minutes later,
 LePage phoned Cveykus and 
the two discussed Graf™s 3-day week proposal. 
LePage and Cveykus argued 
about whether the collective-
bargaining agreement™s manage
ment-rights clause permitted Wire Products to implement a 3-day week without the Union™s 
consent.  Cveykus insisted that
 Wire Products could not reduce 
the workweek to 3 days and that Graf could use the contract™s 

layoff procedure to reduce the work force.  Cveykus asked for a 
written proposal from Wire Products ﬁwith somebody™s signa-
ture on it who has the authority to change this.ﬂ  LePage re-
jected this request and the two continued to argue about the 
need to put the proposal before the unit employees for their 
approval.  LePage asked what it would take to go to a 3-day 
workweek.  Cveykus replied that he needed a written proposal 

and verification of Graf™s pr
oduction numbers.  LePage sug-
gested that Cveykus contact Graf, verify the production figures, 
and then get back to LePage. 
Cveykus quickly contacted Graf
 and arranged to visit the 
plant on the following day, October 31.  Cveykus and his su-
pervisor, Mick Burnell, met wi
th Graf and Time Management 
Coordinator Neil Christensen at the plant, as scheduled and 
reviewed the production situation.  Cveykus was convinced that 
Wire Products ﬁdidn™t have many orders.ﬂ  He told Graf and 
Christensen that he understood what they were saying.  Graf 
asked when the Union could arrange a vote on the third day.  
Cveykus replied that as soon as
 Wire Products came up with a 
written proposal signed by a duly authorized person, the Union 
would submit it to th
e employees for a vote.  Graf advised 
Cveykus to get in touch Wire Products™ attorneys ﬁbecause only 

Blankenship . . . has the au
thority to change it.ﬂ 
 WIRE PRODUCTS MFG. CORP. 167Cveykus tried unsuccessfully to
 contact LePage by telephone 
on the same afternoon, October 31, and on the following day.  
On each occasion, he asked the person answering the phone to 
have LePage return his call.  
On November 4 or 5, LePage returned Cveykus™ call.  Cveykus reported that he had verified 
the production numbers and ha
d no problem with them.  
LePage answered:  ﬁWell, good.  Then we can sign this.ﬂ  
Cveykus disagreed that he could sign anything.  He repeated his 
request for a written proposal with a stated time limit and the 
signature of someone who had aut
hority to change the contract.  
LePage refused this request and insisted that Wire Products had 
the right to reduce the workweek under the contract™s manage-
ment rights clause.
13 On October 31, Wire Products permitted the unit employees 
to work only 4 hours and then sent them home.  On the same 
day, General Manager Graf poste
d a notice to the employees at 
the Merrill plant, which a
nnounced: DUE TO A SHORTAGE 
IN PRODUCTION WE WILL BE GOING TO A THREE-
DAY WORKWEEK.  STARTING THE WEEK OF 
NOVEMBER 4, 1996.  Pursuant to this announcement, the 
employee did not work on November 7.  I find from Neil Chris-
tensen™s testimony that after 
November 7, Wire Products re-
turned to a 40-hour week. 
I find from Christensen™s and LePage™s testimony that Wire 
Products relied on the call-in provision in article XII of the 
collective-bargaining agreement as its authorization to limit the 
employees to 4 hours of work on October 31.  I also find from 
their testimony that Wire Pr
oducts relied upon the management 
clause as authority for its de
cision to shut the plant down on 
November 7. The Union filed grievances complaining of both the short-
ened day on October 31 and the 1-day shutdown on November 
7.  In its response dated November 22, Wire Products denied 
these grievances on the ground that article XXIV, §1 of the 
current collective-bargaining ag
reement authorized its conduct 
in both instances.  Wire Products™ response provided the fol-lowing explanation of its position: 
 According to Article XXIV, §1, the company has the 
right to, among other things, ﬁe
stablish, increase and/or 
decrease the number of work shifts and/or ending times.ﬂ 
Such language clearly gives the company the right to 
engage in the conduct, which is the subject of the above 
grievances.  For the CBA to 
be construed otherwise would 
require the company to operate four ten-hour days regard-
less of business demands.  Such an interpretation, it is 
submitted, is not contemplated by the CBA.   
For the foregoing reasons, grievances #27 and #28 are 
denied. 
 The record shows that Wire Pr
oducts has used the collective-
bargaining agreement™s layoff provisions on many occasions 

since February 26.  Such layoffs have occurred on occasions 
when Wire Products did not have sufficient work for the bar-
gaining unit employees.  When th
e quantity of work increased 
sufficiently, Wire Products would recall the employees in ac-
                                                          
                                                           
13 My findings regarding the discu
ssions regarding the shutdowns on 
October 31 and November 7, be
tween Cveykus and LePage, and 
Cveykus and Graf are based upon Cv
eykus™ uncontradicted testimony.  
Graf did not testify.  LePage™s
 testimony did not conflict with 
Cveykus™s regarding these discussions. 
cordance with the contract™s layoff procedure.
14  I also find 
from Cveykus™ testimony, that during his 4 years as a business 
representative, he has observed that, as matter of practice, em-
ployers implement contractual layoff procedure when they lack 
sufficient work ﬁto keep everybody busy.ﬂ 
At this point, I find that reference to appropriate portions of 
the current collective-bargaining agreement is necessary to 
appraise Wire Products™ response to the Union™s grievances.  
Initially, I note that article V, section 1 of the collective-
bargaining agreement provides: ﬁThe work week shall be four 
(4) days, Monday through Thursday inclusive.  The work day 
shall be ten (10) hours per day.ﬂ  Section 5 of article V declares 
that the first shift™s starting time shall be 6 a.m. and that quit-
ting time for that shift shall be 
4:30 p.m.  The same section of 
article V establishes a second shif
t with a starting time of 4:40 
p.m. and a quitting time of 3:10 
a.m.  Article XXIV, section 1, 
referred to in Wire Products™ re
sponse to the two grievances, provides:   
 It is agreed that (except as restricted by the terms of this 
Agreement) the Employer retains the sole right to manage the 
affairs of the business and to direct the working forces of the 
Company.  Such functions of management include but are not 
limited to: hire, promote, layoff, demote, assign, and transfer 
employees; discipline and discharge employee for just cause 
(see Addendum A); select and 
determine the number of em-
ployees, including the number of employees assigned to any 

particular work; determine the lo
cation and type of operation; 
determine and schedule overtim
e; install and remove equip-
ment; determine the methods, procedures, materials to be 
handled or utilized or to discon
tinue such use; hire temporary 
employees; subcontract work; 
promulgate, post and enforce 
reasonable work rules; select supervisory employees; train 
employees; introduce new and improved method(s) of opera-
tion; establish, increase and/or decrease the number of work 
shifts and their starting and/or 
ending times; to make consoli-
dation, discontinue or create departments or job classifica-
tion(s); establish and determine 
job content and qualifications; 
set standards of performance and 
in all respects carry out, in 
addition, the ordinary and customary functions of manage-
ment. 
 In their testimony, Graf and Le
Page asserted that Wire Prod-ucts relied upon article XII, s
ection 1, the call-in provision as 
authority for shutting the plant down after only 4 hours of work 
on October 31.  Grand Lodge 
Representative Daniel Vande-
Kolk testified that in his vi
ew, this provision requires Wire Products to pay employees at le
ast 4 hours™ wages when they 
report to work as scheduled and are sent home after manage-

ment suddenly finds there is not enough work available for the 
full 10-hour day.  VandeKolk has been involved in negotiating 
collective-bargaining agreements since 1994 and participated in 
the negotiations, which resulted in the contract involved in 
these cases.  The language of article XII, section 1, is as fol-
lows: ﬁEmployees called or required to report, and do report, 
for work when no work is available will be paid at a minimum 
of four (4) hours pay.ﬂ 
 14 My findings regarding Wire Products™ implementation of the lay-
off procedure in the collective-bargaining agreement are based upon 
Cveykus™ uncontradicted testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  168b.  The Christmas shutdown 
On October 30, the Union received a letter from Stephen D. 
LePage announcing that Wire Products ﬁwill be shutting down 
for the Christmas holiday season; the last day of work will be 
December 19, 1996 and the workforce will return to work on 
January 6, 1997.ﬂ  LePage had addressed the letter to Business 
Representative Cveykus.  In closing, LePage invited Cveykus 
to contact him if he wished to discuss the matter ﬁat greater 
length.ﬂ 
Upon receipt of LePage™s Christmas shutdown letter, or 
within 2 days after October 
30, Cveykus phoned LePage and 
protested that the contract had no provision for the proposed 
shutdown.  LePage replied th
at Wire Products was shutting 
down for the holiday because there was insufficient work.  
When Cveykus challenged Wire
 Products™ claimed authoriza-tion to have a holiday shutdown,
 LePage raised the manage-
ment-rights provision.  Cveykus 
insisted that Wire Products 
used the contract™s layoff provisi
on.  LePage said he would get 
back to Wire Products on this matter. 
Cveykus and LePage again joined issue on the holiday shut-
down during a discussion of grievances, on November 14.  
LePage insisted that Cveykus 
could approve the holiday shut-
down without a vote by the bargaining unit employees.  
Cveykus rejected this notion, insisting on a written proposal, 
signed by an authorized Wire Pr
oducts representative.  LePage 
argued that the management-rights clause in the collective-
bargaining agreement permitted 
Wire Products to shut down 
whenever it decided to do so, wit
hout the assent of the Union.  
Cveykus replied that if there was insufficient work for the em-
ployees, Wire Products must use the contractual layoff proce-
dure.  If Wire Products implem
ented its Christmas shutdown, 
Cveykus warned that he would 
file an unfair labor practice 
charge and a grievance. 
In a letter to the Union dated November 18, LePage, on be-
half of Wire Products, announced: 
 The company is proposing a Christmas shutdown for 
the holiday season; specifically, the last day of work 
would be December 19, 1996 and the first day that opera-
tions would resume would be January 6, 1997. 
Please advise me as soon as possible regarding the un-
ion™s position. 
 Thank you. 
 On November 20, Cveykus phoned LePage, reported that he 

had received the letter of Nove
mber 18 and asked if this was 
Wire Products™ proposal to be voted on by the employees.  
LePage confirmed that it wa
s Wire Products™ proposal.  
Cveykus said he would take it to the membership for a vote.  
LePage wanted to know how s
oon.  Cveykus said he would 
arrange for a meeting on the foll
owing Monday, November 25.  
LePage accepted November 25 
as the date for obtaining the 
employees™ approval of Wire Products™ proposal and told 
Cveykus to call General Manage
r Graf and arrange to post a 
meeting notice at the plant.
15                                                           
                                                                                             
15 In his testimony, LePage disput
ed Cveykus™ testimony that Wire 
Products had proposed a Christmas shutdown.  However, I note that in 
its answer in Case 30ŒCAŒ13625, Wire Products admitted that LePage 
sent a letter to the Union proposing 
a Christmas shutdown.  I also note 
that LePage™s signature appears on a letter dated November 18, in 
which he asserted that: ﬁThe company is proposing a Christmas shut-
down for the holiday season.™™ These circumstances, and my impres-
Cveykus phoned Graf on November 20, to arrange to post 
the Union™s notice later, in the afternoon.  However, Graf in-
sisted that Cveykus bring the notice to the plant in the morning.  
Cveykus brought the notice to the plant as Graf had requested.  
Graf insisted on posting the notice, himself.  I find from Carol 
Albright™s testimony that the 
notice of the Union™s meeting 
scheduled for November 25 appeared on its plant bulletin board 
on Thurday, November 21.  The notice announced a union 
meeting to be held above the S&S Bar, in Merrill at 4:30 p.m., 
Monday, November 25.  The an
nounced purpose of the meeting 
was to vote on the following: 
 The Company is proposing a Christmas shutdown for 
the holiday season; Specifically, the last day of work 
would be December 19, 1996 and the first day that opera-
tions would resume would be January 6, 1997. 
 In memorandum dated November 22, addressed to ﬁAll Em-ployees,ﬂ Wire Products™ Vice
 President Bob Hill provided 
another perspective of the Unio
n™s meeting.  I find from Al-
bright™s testimony that Hill™
s memorandum was posted at the 
plant just prior to the Union™s meeting.  The memorandum 
provided the following explanation: 
 As you know, there is to be a vote on the Christmas 
shutdown.  The Company neither approves nor condones 

the vote scheduled for Monday. It is the Company™s posi-
tion that the CBA allows for such a shutdown and that a 
vote is neither necessary nor
 called for under the CBA.   
The company did notify the union of the proposed 
shutdown and the Company asked for the union™s input.  
The union responded by calling this vote on its own; the 
Company has nothing to do with the vote. 
Some people may tell you that you must be a union 
member to vote on Monday.  This is true.  In the spirit of 
democracy, the Company would encourage the union to let 
all employees who attend vote because this affects every-

one.  However, the union does have a right to limit the 
vote to dues paying union members. 
Again so it is clear, the union vote is neither approved 
by nor condoned by the CompanyŒthis is a matter the un-
ion, on its own, believes
 needs to be vote on. 
Thank you. 
 On November 25, Wire Product
s, without waiting for the 
outcome of the Union™s meeting, posted a notice at the plant 

announcing the Christmas shutdown.
  The last day of work 
would be December 19 and the last day of the shutdown would 
be January 6, 1997.
16 2.  Analysis and conclusions 
To resolve the issues presented here, whether Wire Products 
violated Section 8(d), and Sectio
n 8(a)(5) of the Act by unilat-
erally reducing the bargaining unit employees™ hours of work 
on October 31, reducing their workweek to 3 days by a shut-
down on November 7, and by imposing a shutdown on them 
from December 19 until January 6, 1997, I must determine 
whether the current collective-bargaining agreement authorized 
such unilateral conduct.  Thus, I 
must examine the contract to 
 sion that Cveykus was a frank and forthr
ight witness, cause me to credit 
him rather than Le Page, wher
e their testimony conflicted. 
16 My findings regarding Wire Products™ notice of the Christmas 
shutdown and Robert Hill™s memorandum are based on Carol Al-
bright™s uncontradicted testimony. 
 WIRE PRODUCTS MFG. CORP. 169find the parties™ intent with respect to Wire Products™ authority 
to shut its plant down without the Union™s consent.  Wire Prod-
ucts™ unilateral decisions regarding the length of the unit em-
ployees™ workday and workweek, and the holiday shutdown 
involved material, subs
tantial, and significant changes in terms 
and conditions of employment wh
ich are mandatory subjects of 
bargaining.  
Rangeaire Co., 309 NLRB 1043, 1045Œ1046 
(1992).  If the contract did not a
fford Wire Products the neces-
sary authority, its failure to obtain the Union™s consent before 
carrying out the shutdowns, violated
 Section 8(a)(5), within the 
meaning of Section 8(d) of the Act. 
Conoco, Inc.
, 318 NLRB 60, 63 (1995).  In my endeavor
 to interpret the collective-bargaining agreement in these cases, I have been guided by the 
following statement of Board policy, 
Mining Specialists, Inc.,
 314 NLRB 268, 268Œ269 (1994): 
 In contract interpretation matters like this, the parties™ 
actual intent underlying the contractual language in quota-
tion is always paramount, and is given controlling weight.  
To determine the parties™ in
tent, the Board normally looks 
to both the contract language itself and relevant extrinsic 
evidence, such as a past practice of the parties in regard to 
the effectuation or implementa
tion of the contract provi-sion in question, or the bargaining history of the provision 
itself.  [Footnotes omitted.] 
 Article V, section 1 of the current contract between the Un-
ion and Wire Products declares that:   ﬁThe work week shall be 
four (4) days, Monday through Thursday inclusive.  The work 
day shall be ten (10) hours per day.ﬂ  Article VI entitled ﬁLay-
off and Recallﬂ contains seven sections detailing a layoff and 
recall procedure.  The General C
ounsel argues that the parties™ 
intent in these provisions was to assure the bargaining unit 
employees that their normal workday would consist of 10 hours 
and that their workweek would be 4 days, but that if there were 
insufficient work for the unit 
employees Wire Products would 
use the layoff procedure followed by the recall procedure when 
work increased.  Wire Products 
disagrees and urges that article 
XII, section 1, the call-in provi
sion, permitted  it to send its 
employees home after 4 hours of work on October 31, and that 
and portions of article XXIV, authorizing Wire Products to 
regulate the number and length of
 shifts permitted the shutdown 
on November 7 and the Christmas shutdown.  I disagree with 

Wire Products™ contentions  
Turning to article XII, section 1, I find from the uncontra-
dicted testimony of Daniel VandeKolk, who is familiar with the 
commonly accepted usage of the language of article XII, sec-
tion 1 that this provision applie
s when Wire Products discovers that there is insufficient work 
for the unit employees after they 
have reported for work.  Thus, it would not apply where, as 
here, Wire Products Time Mana
gement Coordinator Christen-
sen knew on October 21, that on 
October 31, there would be 
insufficient work to keep the unit employees working more 
than 4 hours.  The uncontradicted testimony of the Union™s 
business representative, Cveykus, shows that on other occa-
sions, when Wire Products contemplated such an insufficiency 
in unit work, it implemented the layoff procedure in article VI 
of its contract with the Union.  Accordingly, I find no merit in 
Wire Products™ argument  that th
e call-in provision authorized 
its unilateral decision to limit the unit employees™ workday to 4 
hours on October 31.   
Equally without merit is Wi
re Products™ position that the 
management-rights provisions in 
article XXIV of the contract 
permitted it to ignore the Union and the contract™s layoff pro-

cedure on November 7 and when it imposed the Christmas 
shutdown.  As I read article 
XXIV, sections 1 and 2, Wire 
Products™ management rights are 
subject to limitation by other 
provisions of the contract.  One such provision is section 1, article V which declares, without any qualification, that ﬁ[t]he 

work week shall be four (4) days, Monday through Thursday 
inclusiveﬂ and that ﬁ[t]he work day shall be ten (10) hours per 
day.ﬂ  As I read this provision 
together with the management rights to establish, increase, or decrease the number of shifts 
and their starting or ending times, 
as set forth in section 1, arti-
cle XXIV and the limitations on 
these rights, I find that Wire 
Products™ can exercise these rights
 within the confines of a 10-
hour workday and a 4-day workweek.  
Wire Products™ repeated impl
ementation of the collective-
bargaining agreement™s layoff procedure when faced with in-
sufficient work strongly suggest
s that its management under-
stood its contractual obligations 
under that circumstance.  Here, 
the testimony of its Time Mana
gement Coordinator Chistensen 
shows that by October 21, he was aware that in the first week 
of November a layoff of unit employees would be warranted 
because of lack of work.  In his testimony, Christensen admit-
ted that under similar circumst
ances, Wire Products had consis-
tently used the contractual la
yoff procedure.  According to Christensen, on this occasion Wire Products decided that a 
layoff would cause economic hardship to the Company and its 
unit employees.  However, the 
hardship envisioned by Wire 
Products did not excuse if from shouldering its statutory obliga-
tion, under Section 8(d) of the Act, to obtain the Union™s con-
sent before shortening a workday to 4 hours, reducing a work-
week to 3 days and ignoring the la
yoff procedure in its haste to 
cut costs.  
Mack Trucks, Inc.,
 294 NLRB 864, 865 (1989);  C & 
S Industries,  
158 NLRB 454, 457 (1966).
  I find that by short-
ening the workday on October 31, shortening the workweek by 

imposing a shutdown on November 7 and ignoring the con-
tract™s layoff provisions, Wire Pr
oducts violated Section 8(a)(5) 
and (1) of the Act. 
Nor do I agree with Wire Products contention that the man-
agement-rights provisions permitted it to impose a Christmas 
holiday layoff on the unit employees without bargaining collec-
tively and obtaining the Union™s consent.  According to Wire 
Products, as the matter of Christmas shutdowns was not cov-ered in the collective-bargaining agreement, it was free to im-

pose such a shutdown on the barg
aining unit, under sections 1 
and 2 of article XXIV of the collective-bargaining agreement,  
What I have stated above regard
ing the impact of section 1™s 
shift provisions upon the contractual requirements of a 10-hour 
workday and a 4-day workweek is
 equally applicable here.  
Thus, I find that Wire Products™ authority to manage the num-
ber and length of work shifts is limited by those two require-
ment.  I also find that Wire Products reliance upon section 2 of the 
management-rights clause is misp
laced.  According to Stephen 
LePage™s testimony, section 2 d
eclares that ﬁanything not cov-
ered in the agreement like Christmas shutdown reverts to man-
agement rights.ﬂ  Section 2 of article XXIV entitled ﬁManage-
ment Rightsﬂ states:  The Employer, in the exercise of its rights and pre-
rogatives shall observe the pr
ovisions of this Agreement 
where and to the extent that such rights are expressly lim-
ited by this Agreement.  The Employer in exercising any 
right or prerogative in any particular way shall not be con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  170strued as a waiver of its right to exercise such right or pre-
rogative or preclude the Employer from exercising the 
same in some other fashion 
so long as it does not conflict 
with the provisions of this Agreement. 
This Agreement is subject to amendment, alteration or 
addition only by the subsequent written agreement be-

tween and executed by the Employer and the Union.  The 
employer and the Union, for the life of this Agreement, 
each voluntarily and unqualifiedly waives the right and 
each agrees that the other shall not be obligated to bargain 
collectively with respect to any subject or matter not spe-
cifically referred to or covered in this agreement even 
though such subject or matter may not have been within 
the knowledge or contemplation of either or both parties at 
the time they negotiated or executed this agreement.  The 
provisions herein relating to the terms and conditions of 
agreement supersede any and all prior agreements and past 
practices concerning the term
s and conditions of employ-
ment inconsistent w
ith these provisions. 
 Upon reading and analyzing the quot
ed section, I note that it 
limits Wire Products™ exercise of any right or prerogative ﬁto 
the extent that such rights are expressly limited by this Agree-
ment.ﬂ  Section 2 also cautions Wire Products that it may exer-
cise its rights or prer
ogatives so long as such exercise ﬁdoes not 
conflict with provisions of this
 Agreement.ﬂ  I find that Wire 
Products™ unilateral decision to impose a Christmas shutdown 
conflicted with article V, section 1, which provided for a 4-day 
workweek and a 10-hour workday.  I also find that this shut-
down was in conflict with the layoff and recall procedures ex-
pressed in article VI of Wire Products™ collective-bargaining 
agreement with the Union.  I further find, therefore, that the 
management provisions cited by LePage and Wire Products did 
not permit Wire Products to impose the Christmas shutdown 
from December 19 until January 6, 1997, which was a material 

substantial and significant change
 in their terms and conditions of employment, without the Union™s consent.  Here, after send-

ing a proposal for a Christmas shutdown to the Union, and with 
knowledge that the Union was 
seeking the approval of its 
members, Wire Products did not wait for that approval.  In-
stead, Wire Products announced the shutdown on November 
25, prior to the Union™s meetin
g, scheduled for 4:30 p.m., on 
that same day.  Thus, I find th
at by making that announcement, 
Wire Products showed it had made
 a unilateral decision to shut 
the plant from December 19 until January 6, 1997, and had 
violated Section 8(a)(5) and (1) of the Act. 
F.  The Wage Rate for a New
 Classification
 1.  The facts 
In June 1997, representatives of Wire Products and the Un-
ion discussed the establishment of
 a new training classification 
in the bargaining unit.  Wire Products™ representative, Rayford 
T. Blankenship, proposed a ma
ximum hourly wage of $7.45 for 
each training position.  The Union had misgivings about setting 
maximum wage rate.  The union re
presentatives at this discus-
sion included Cveykus, VandeKolk, and employees Carol Al-
bright and Linda Wendt.  The Union asked Wire Products to 
put this proposal in writing for submission to the membership.  
On June 18, Cveykus asked Stephen LePage for the written 
proposal on the trainer classificati
on.  LePage said he had been 
too busy to write it up but would do so in the near future and 
send it to the Union for presentation to the membership for 
approval. The next time the proposed training classification surfaced 
was on July 8, 1997.  On that
 date, employee Linda Wendt 
noticed a posting on a bulletin board, at the Merrill plant, for a 

welder trainer.  Wire Products admitted on the record that on or 
about July 8, 1997, acting through Darrel Graf, it ﬁposted a job 
vacancy in the newly created job classification of trainer.ﬂ  
Wendt told Carol Albright about the notice.  On the same day, 
Albright passed the informati
on on to Cveykus, who contacted 
General Manager Graf and as
ked why Wire Products had 
posted the new classification wh
ile negotiations regarding it 
were under way.  Graf answered that attorney, Ray Blankenship 
had said that Wire Products had a right to post it, and therefore 
it was being posted. 
During the same day, Cveykus, VandeKolk, and another un-
ion representative, Joe Cooper, encountered Rayford T. 
Blankenship.  Cooper questioned 
the posting of the new trainer 
classification position.  Blankens
hip replied:  ﬁ[Y]ou do what 
you™re going to do and I™m going to do what I want to do.ﬂ  
Nothing more was said at that juncture. 
The Union reacted to the posting of the trainer position by 
filing the unfair labor practice charge in Case 30ŒCAŒ13896 on 
July 9, 1997, and a grievance on the following day.  Both the 
charge and the grievance alleged that Wire Products had unilat-
erally implemented a wage rate for a new classification.  On 
July 17, 1997, Wire Products answ
ered the grievance.  Wire Products argued that article XXIV, the management-rights 
provision allowed it to create the 
new job classification.  In the 
same answer, Wire Products agreed to negotiate with the Union 
ﬁconcerning the wage rate for the new classification.ﬂ  How-
ever, on August 5, at the hearing, Wire Products, in an oral 
answer to the complaint in Case 30ŒCAŒ13896, admitted post-
ing a job vacancy in the newly created trainer classification, but 
denied complaint allegations that it posted the job vacancy with 
notice to the Union and without giving the Union an opportu-

nity to bargain about the new cl
assification, its qualifications, 
its labor grade and wage rate.  
In the same oral answer, Wire 
Products denied the following complaint allegation: 
 After the Union filed a grievance and the unfair labor practice 

charge in Case 30ŒCAŒ13896, Respondent [Wire Products] 
replied to the grievance on July 17, 1997, and agreed to nego-
tiate with the Union concerning the wage rate for the new 
classification. 
 I find from Cveykus™s testimony 
that after receiving Wire 
Products™ answer to the grievance 
in this matter, he contacted 
R. T. Blankenship & Associates and spoke to Rayford 
Blankenship about the trainer classification.  Blankenship in-
sisted that the management-righ
ts provisions of the contract 
permitted Wire Products to establish the trainer classification 
and its wage rate.  However, in the interest of settling the griev-
ance, Blankenship offered to nego
tiate the wage rate with the 
Union.  Blankenship turned the 
discussion over to his associate, Stephen LePage.  Cveykus insisted that he needed a written 
proposal to take to the Union™s members for their approval.  On 
July 25, the Union received a written proposal, including a 
maximum wage rate, covering th
e trainer classification.  How-
ever, there is no showing that the parties have reached agree-
 WIRE PRODUCTS MFG. CORP. 171ment regarding trainers.17  There was no showing that the no-
tice of the new trainer classification job opening, which Gen-
eral Manager Graf posted at the plant on July 8, 1997, men-
tioned a wage rate.
18 The management-rights provisions 
linked to the issues raised 
here are found in sections 1 and 2 of article XXIV of the cur-
rent collective-bargaining agreement covering the Merrill plant.  
Wire Products™ authority to esta
blish classifications flows from section 1, which states, in pertinent part: 
 It is agreed that (except as restricted by the terms of 
this Agreement) the Employer retains the sole right to 
manage the affairs of the business and to direct the work-
ing forces of the Company.  Such functions of manage-
ment include but are not limited to: . . . make consolida-
tions, discontinue or create de
partments or j
ob classifica-
tion(s); establish and determ
ine job content and qualifica-
tions; set standards of performance and in all respects 
carry out, in addition, the ordinary and customary func-
tions of management. 
 Section 2 of article XXIV limits Wire Products™ exercise of its management rights as follows: ﬁThe Employer, in the exercise 
of its rights and prerogatives shall 
observe the provisions of this 
Agreement where and to the extent that such rights are ex-
pressly limited by this Agreement.ﬂ 
Article VII, section 1 (a) of the collective-bargaining agree-
ment prescribes the procedure for posting and filling a new job 
or a vacancy in ﬁan established 
job.ﬂ Article VII, section 1(c) 
requires that ﬁAn employee will be paid that rate specified for 
the job.ﬂ 
Article XXIX, entitled ﬁWagesﬂ provides for three annual 
increases in the wages of unit 
employees and sets forth hourly 
wage rates for unit job classifications divided into three labor 
grades.  This provision also shows the starting rate for each unit 
classification, which existed at the time the contract was exe-
cuted, followed by three annual increases.  The table does not 
show any wage rate for trainers. 
2.  Analysis and conclusions 
The General Counsel contends th
at Section 8(d) and Section 
8(a)(5) of the Act required that Wire Products negotiate with 
the Union and obtain its consent to the new wage rate for the 
new trainer classification.  The record shows that Wire Prod-
ucts did not obtain such consent before posting the notice of job 
                                                          
                                                           
17 The record shows that Wire Products provided the same proposal 
to the Regional Director for Region 30 on June 12, 1997. 
18 At the hearing in these cases on August 5, 1997, Wire Products 
requested me to take notice that James Cveykus had violated my se-
questration order which had been in 
effect since the first day of the 
hearing, on July 8, 1997.  Specifically, Wire Products asserted that 
Cveykus, who had just been recalled by the General Counsel, had been 
seated at counsel table during the mo
rning and afternoon, on August 5.  
During that time, Cveykus heard employee Wendt testify about seeing 
the posted notice of the the new trainer classification.  Cveykus™ testi-
mony on the afternoon of August 5, 
1997, concerned his dealings with 
Wire Products™ representatives and his efforts to enter into negotiations 
about the new classification™s wage 
rate.  This testimony was uncontra-
dicted and largely corroborated by exhibits received in evidence.  Thus, 

I find that the breach of my sequestration order did not prejudice Wire 

Products.  Accordingly, I have cons
idered Cveykus™ testimony regard-
ing Wire Products™ establishment of 
the new classification™s wage rate 
or rates. As this testimony was unc
ontradicted and largely corroborated 
documents received in evidence, 
I have credited Cveykus here.  Seattle Seahawks, 292 NLRB 899, 908 (1989). 
openings in a new trainer cla
ssification and inviting unit em-
ployees to apply for them.  Co
ntrary to Wire Products, I find 
merit in the General Counsel™s contention. 
There is no dispute over Wire Products™ right under the man-
agement-rights clause of the contract to establish that classifica-
tion in the bargaining unit.  Nor is there any doubt that the mat-
ter of the trainers™ wage rate was a material, substantial, and 
significant element in their te
rms and conditions of employ-
ment.  Indeed, the contract requires that a unit employee ﬁbe 

paid that rate specified for the job.ﬂ  There was no showing that 
the contract™s management-rights
 provisions grants unilateral 
authority over the establishment of a wage rate for a new classi-
fication to be reflected in the wa
ge table found in article XXIX.  
Accordingly, I find that Wire Pr
oducts violated its bargaining 
obligation under Section 8(d) of the Act, and thereby violated 
Section 8(a)(5) and (1) of the Act by establishing a wage rate 
for the new trainer classification, without obtaining the Union™s 
consent to the amount. 
I also find that Wire Products™ violations of Section 8(a)(1) 
of the Act, and of its obligation under Section 8(d) of the Act to 
obtain the Union™s consent to al
terations of the terms and con-
ditions of employment establis
hed by their contract, show a 
design to frustrate the unit employees™ efforts to engage in col-
lective bargaining.  Accordingly, I further find that Wire Prod-
ucts has engaged in overall bad
-faith bargaining, designed to 
frustrate the collective-bargaining process in violation of Sec-
tion 8(a)(5) and (1) of the Act.  
Bradford Coca-Cola Bottling Co., 307 NLRB 647 (1992).
19 The record does not reveal the rate or rates of pay, which 
Wire Products fixed for the empl
oyee or employees in the new 
trainer classification.  However, I must assume from my com-
mon sense that the employee or employees in this classification 
are working for wages set by Wire Products.  Accordingly, I 
find no merit in Wire Products™ c
ontention that I must dismiss 
the complaint in Case 30ŒCAŒ13896 because of the General 
Counsel™s failure to show what 
wage rate or rates were estab-lished unilaterally for the new classification.   
 19 The General Counsel requests that I find and conclude that Wire 
Products engaged in conduct before 
me which was ﬁfrivolous and a 
sham.ﬂ  Specifically, the General Counsel complains that Wire Prod-
ucts filed pleading containing denial
s of fact which had no evidentiary 
support, asserted affirmative defenses
 which had no support in fact or 
in law, serving a subpoena upon and 
personally attacking counsel for 
the General Counsel, and serving a 
subpoena upon her, and by serving 
subpoenas upon the Union seeking documents to which Wire Products 
was not entitled under applicable law, including Board regulations.  
There were aspects of Wire Products™ conduct during these proceed-
ings which were open to criticism, Wire Products™ representatives 
raised affirmative defenses which I found to be without merit and made 
unwarranted comments that counsel 
for the General Counsel had acted 
as an agent for the Union.  I quash
ed the subpoena duces tecum served 
upon counsel for the General Counsel and partially quashed the sub-

poenas duces tecum which Wire Products served upon the Union.  
However, I do not find that Wire Products™ representatives undertook 
any of the conduct complained of in
 a flippant manner or without seri-
ous intent.  In their effort to represent their client, Wire Products™ repre-
sentatives may have been somewhat 
extravagant in their effort.  How-
ever, although debatable, the matters complained of by the General 
Counsel did not warrant a finding 
that Wire Products™ conduct before 
me was frivolous. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  172CONCLUSIONS OF 
LAW 1. The Respondent, Wire Products Manufacturing Corpora-
tion, is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2. The Union, District No. 200,
 International Association of 
Machinists and Aerospace Workers, AFLŒCIO is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
3. All full-time and regular pa
rt-time production and mainte-
nance employees employed by Wi
re Products at its Matthew™s 
and Genesee Street operations in Merrill, Wisconsin; but ex-
cluding office clerical employ
ees, managerial
 employees, 
guards and supervisors as defined in the Act, constitute a unit 
appropriate for collective barg
aining within the meaning of 
Section 9(b) of the Act. 
4. At all times material to these cases, the Union has been the 
exclusive collective-bargaining representative of all the em-

ployees in the appropriate unit described above. 
3. By encouraging employees to join the Union on February 
6, and to resign their membership after a scheduled union meet-
ing, Respondent has violated Se
ction 8(a)(1) of the Act.  
6. By telling employees on February 5 that they would not 
have to pay money to the Union under the contract if they did 

not want to, Respondent violated
 Section 8(a)(1) of the Act. 
7. By disseminating a notice to
 employees on February 26, 
advising them to join the Union for purposes of attending a 
union meeting, to vote against a 
proposed collective-bargaining 
agreement, and then to revoke their membership on the follow-
ing day, Respondent violated Section 8(a)(1) of the Act. 
8. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(5) and (1) of the Act by: 
(a) Eliminating limited family class health insurance since 
March 13, without first obtaining the Union™s consent.   
(b) Disseminating a memorandum 
to the bargaining unit em-
ployees on April 24, stating th
at the collective-bargaining 
agreement did not require that they pay money to the Union. 
(c) Since August 9, failing and refusing to comply with arti-
cle I, section 4 of the collective-bargaining agreement, which 
requires that Respondent termin
ate unit employees who have 
not met the contractual payment requirements. 
(d) Since August 5, altering, without the Union™s consent, 
the collective-bargaining agreement™s arbitration provisions by 

submitting requests for arbitration panels to the Federal Media-
tion and Conciliation Service in which it insists, as special re-
quirements, that panels be selected only from areas numbered 
15, 22, 35, and 64, none of whic
h include the State of Wiscon-
sin, and that the members of the panels be members of the 
American Arbitration Association. 
(e) Unilaterally, without the Union™s consent, reducing the 
bargaining unit employees™ workday on October 31, from 10 to 
4 hours. (f) Unilaterally, without the Union™s consent, reducing the 
bargaining unit employees™ workweek of November 4 from 4 to 
3 days, by not working them on Thursday, November 7. 
(g) Imposing a Christmas shutdown on the bargaining unit 
employees from December 20 until January 5, 1997, unilater-
ally, and without the Union™s consent. 
(h) Repudiating the contractual 
layoff procedure on October 
31, on November 7, and when it imposed the Christmas shut-
down, from December 20 until January 5, 1997. 
(i) Unilaterally, without the Un
ion™s consent, establishing a 
wage rate for the newly create
d bargaining unit job classifica-
tion of trainer, which it announced on July 8, 1997. 
(j) Refusing to bargain collectively in good faith concerning 
wages, hours, and other terms and conditi
ons of employment 
with the Union 
(k) The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Having found that Respondent uni-
laterally terminated its family class for health insurance and 
converted its former family cla
ss members to full family cover-
age, effective for the pay period ending March 16, 1996, I shall 
order that Respondent rescind th
at change and reimburse those 
employees in the amount of th
e increase in the premiums, 
which they paid on and after March 21, 1996. 
I shall also order Respondent to make whole the bargaining 
unit employees for any loss of earnings and other benefits suf-
fered as a result of its unlawful failure to comply with its col-
lective-bargaining agreement when it shortened the workday to 
4 hours on October 31, shut the 
plant down on November 7, 
imposed the Christmas shutdown, and repudiated the contrac-tual layoff procedure.  Any amounts of money necessary to 

make employees whole under the terms of this portion of the 
remedy shall be computed in accordance with 
Ogle Protection 
Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest thereon co
mputed in accordance with 
New 
Horizons for the Retarded,
 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20 ORDER The Respondent, Wire Products Manufacturing Corporation, 
Merrill, Wisconsin, its officers, agents, successors, and assigns, 
shall 1.  Cease and desist from 
(a) Refusing to bargain collec
tively in good faith concerning 
wages, hours, and other terms and conditi
ons of employment 
with the Union, District No. 200, International Association of 
Machinists and Aerospace Workers, AFLŒCIO as the exclusive 
collective-bargaining representative of the employees in the 
following appropriate unit: 
 All fullŒtime and regular part-time production and 
maintenance employees employed by Wire Products at its 

Matthew™s and Genesee Street
 operations in Merrill, Wis-
consin; but excluding office cl
erical employees, manage-
rial employees, guards and supe
rvisors as defined in the 
Act. 
 (b) Encouraging employees to join the Union and then to re-
sign their membership after a scheduled union meeting. 
(c) Telling employees that they do not have to pay money to 
the Union under the current collect
ive-bargaining agreement if 
they do not want to. 
                                                          
 20 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 WIRE PRODUCTS MFG. CORP. 173(d) Disseminating notices to employees, advising them to 
join the Union for purposes of attending and participating in a 
union meeting, and then to revoke their membership on the 
following day. 
(e) Eliminating limited family class health insurance or oth-
erwise altering benefits provi
ded in the current collective-
bargaining agreement, without fi
rst obtaining the Union™s con-
sent.   
(f) Disseminating memoranda or other communications to 
the bargaining unit employees, stating that the collective-
bargaining agreement does not requi
re that they pay money to 
the Union. 
(g) Failing and refusing to comply with article I, section 4 of 
the collective-bargaining agreement, which requires that Re-

spondent terminate unit employees
 who have not met the con-
tractual payment requirements. 
(h) Altering, without the Union™s consent, the collective-
bargaining agreement™s arbitration provisions by submitting 

requests for arbitration panels to the Federal Mediation and 
Conciliation Service in which Re
spondent insists, as special requirements, that panels be se
lected only from areas numbered 
15, 22, 35, and 64, or from othe
r areas, none of which include 
the State of Wisconsin, and that the members of the panels be 

members of the American Arbitration Association. 
(i) Unilaterally, without the 
Union™s consent, reducing the 
bargaining unit employees™ workday. 
(j) Unilaterally, without the 
Union™s consent, reducing the 
bargaining unit employees™ workweek. 
(k) Unilaterally, without the 
Union™s consent, imposing a 
Christmas shutdown at its Merrill plant.  
(l) Repudiating the contractual layoff procedure. 
(m) Unilaterally, without the Un
ion™s consent, establishing 
wage rates for newly created job classifications. 
(n) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request of the Union, restore the limited family class 
to the health Insurance program covering the bargaining unit 

employees, and enroll the bargai
ning unit employees, who are 
eligible, into that class of health insurance coverage. 
(b) Reimburse employees for the excess premium payments 
that they were required to pay as a result of the unilateral elimi-
nation of the limited family cla
ss of health insurance by Re-
spondent beginning with the pay period ending March 16, 
1996, with interest. 
(c) Make the bargaining unit employees whole, in the man-
ner described in the remedy sec
tion of this decision, for any 
loss of earnings and other benefits suffered as a result of its 
unlawful failure to comply with the collective-bargaining 
agreement, when it shortened the workday to 4 hours on Octo-
ber 31, shut the plant down on November 7, imposed the Christmas shutdown, and repudi
ated the contractual layoff 
procedure, plus interest. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or Its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its 
plant in Merrill, Wisconsin, copies of the attached notice 
marked ﬁAppendix.ﬂ
21 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 30, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 21, 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 21 If this Order is enforced by a 
Judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 